Exhibit 10.1

 

AGREEMENT OF PURCHASE AND SALE

 

THIS AGREEMENT OF PURCHASE AND SALE (this “Agreement”) is made as of this 6th
day of March, 2015 (the “Effective Date”) by and between White City Partners LLC
(“WC Seller”) and White City East Partners LLC (“WCE Seller”) (collectively,
“Seller”), each Delaware limited liability companies having addresses c/o Acadia
Realty Trust, 1311 Mamaroneck Avenue, Suite 260, White Plains, New York 10605
and c/o Charter Realty & Development Corp., 800 Westchester Avenue, Suite S-632,
Rye Brook, NY 10573, and Inland Real Estate Acquisitions, Inc., an Illinois
corporation having an address at 2901 Butterfield Road, Oak Brook, Illinois
60523 (“Purchaser”).

 

R E C I T A L S

 

A.              WC Seller is the owner of real property consisting of
approximately 16.5 acres and described on Exhibit A-1 attached hereto and made a
part hereof and the buildings and other improvements thereon commonly known as
White City Shopping Center, located at 20 Boston Turnpike, Shrewsbury, Worcester
County, Massachusetts 01545 ("WC"). WCE Seller is the owner of real property
consisting of approximately 7.309 acres and described on Exhibit A-2 attached
hereto and made a part hereof and the buildings and other improvements thereon
commonly known as White City East Shopping Center, located at 70, 84, 88-120
Boston Turnpike and 21 South Quinsigamond Avenue, Shrewsbury, Worcester County,
Massachusetts 01545 ("WCE") (WC and WCE, collectively, the "Land"). WC and WCE
consist, collectively, of approximately 257,080 leasable square feet.

 

B.              Seller desires to sell the Property (as hereinafter defined) to
Purchaser and Purchaser desires to acquire the Property from Seller upon all of
the terms, covenants and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and intending to be legally bound hereby, Seller and Purchaser
agree as follows:

 

1.               Sale and Purchase of Property. Seller shall sell to Purchaser
and Purchaser shall purchase from Seller, upon the terms and conditions
hereinafter, the Property. The term "Property" as used in this Agreement shall
mean the following: (a) the Land; (b) all right, title and interest of Seller in
and to all buildings and other improvements existing on the Land (the
"Improvements"); (c) all right, title and interest of Seller in and to all
easements, rights of way, development rights, riparian rights, privileges,
appurtenances and other rights pertaining to the Land and the Improvements; (d)
all right, title and interest of Seller, if any, in and to fixtures, machinery,
equipment, articles of personal property and improvements in the nature of
personal property attached or appurtenant to, or located on or used in
connection with the use or operation of the Land or the Improvements (the
"Personal Property"); (e) Seller's interest as land lord under all of the
leases, and any other agreements to occupy all or a portion of the Property to
which Seller is a party with tenants of the Property (the "Tenants"); and (f)
all right, title and interest of Seller, if any, in and to any warranties,
guarantees, service contracts, tradenames (including,

 

 

 

 

without limitation, the names "White City" and "White City East") and permits to
which Seller is a party or as to which it has the benefit, relating to the
Property, to the extent assignable.

 

2.                                       Purchase Price. (a)      The purchase
price for the Property (the "Purchase Price") is the sum of Ninety-seven Million
and 00/100 Dollars ($97,000,000.00), and is payable by Purchaser as follows:

 

(i)                                      One Million and No/100 Dollars ($1
,000,000.00) (the "First Deposit") upon the full execution of this Agreement by
both Seller and Purchaser by wire transfer of immediately available federal
funds to Chicago Title Insurance Company, as escrow agent (in such capacity, the
"Escrow Agent");

 

(ii)                                    One Million and No/100 Dollars
($1,000,000.00) (the "Second Deposit") (the "First Deposit" and the "Second
Deposit", each and collectively, the "Deposit") by wire transfer of immediately
available federal funds to the Escrow Agent no later than the first business day
following the expiration of the Due Diligence Period (as hereinafter defined);
and

 

(iii)                                  The balance of the Purchase Price at the
Closing by wire transfer of immediately available federal funds to Escrow Agent.

 

(b)      Time shall be of the essence with respect to the payment of the
Deposit. The Deposit shall be deposited by Escrow Agent into an interest-bearing
account in a commercial bank with a branch in Massachusetts. Interest on the
Deposit shall follow the Deposit so that whoever is entitled to receipt of the
Deposit shall receive the accrued interest thereon; provided, however, that if
the Closing shall occur, accrued interest on the Deposit shall be credited
against the Purchase Price. Purchaser shall pay all taxes with respect to
accrued interest on the Deposit and Purchaser shall provide to Escrow Agent a
form W-9 with Purchaser's tax identification number. The Deposit shall be held
and disbursed by Escrow Agent in accordance with the terms of this Agreement,
including, without limitation, the escrow provisions annexed hereto as Exhibit
B. If the Closing shall occur, Escrow Agent shall disburse the Deposit and the
balance of the Purchase Price under Section 2(a) (iii) above to Seller. Escrow
Agent shall hold and otherwise disburse the Deposit in accordance with the terms
and conditions of this Agreement.

 

3.                                      Title. (a)      Seller shall convey to
Purchaser at Closing fee simple title to the Property, free of all mortgages and
other liens placed on the Property by Seller, but subject to the following
matters (the "Permitted Exceptions"): (i) the lien of real estate taxes,
assessments and water and sewer charges not yet due and payable, (ii) all
matters set forth in the Title Report (as hereinafter defined) and approved by
Purchaser or deemed approved by Purchaser as provided herein, (iii) the standard
printed exceptions contained in an ALTA form of title insurance policy, unless
Purchaser obtains, at its sole cost, expense and risk, endorsements to the
respective title insurance policies which exclude any such standard printed
exceptions, (iv) all existing building, zoning and other city, state, county or
federal laws, codes and regulations affecting the Property; (v) any existing
general utility easements serving the Property, (vi) the Leases, and (vii) any
title exception created directly by any act or omission of Purchaser or its
representatives, agents, employees or invitees.

 

2

 

 

 

 

(b)           (i)   Prior to the date hereof, Seller has provided to Purchaser
from Commonwealth Land Title Insurance Company (“Commonwealth"). As soon as
reasonably possible Seller and Purchaser shall cooperate to have Chicago Title
Insurance Company (the "Title Company"), issue an owner's title commitment to
insure title to the Property, together with legible copies of any documents
constituting exceptions to title as listed in such title commitment
(collectively, the "Title Commitment"). On or before March 12, 2015, Seller
shall provide Purchaser with a current ALTA land title survey of the Property
certified to Purchaser by a licensed Massachusetts land surveyor (the "Survey").
On or before the date which is later to occur of seven (7) business days after
the date Purchaser shall receive the Survey from Seller or the date occurring
three (3) business days prior to the expiration of the Due Diligence Period (the
period from the date hereof to such date, the "Title Review Period") Purchaser
shall give Seller or Seller's attorney written notice that sets forth in
reasonable detail any objections that Purchaser has to title or survey matters
affecting the Property other than Permitted Exceptions (any of the foregoing, a
"Title Defect", and collectively, "Title Defects"; such written notice of any
Title Defects shall be referred to as "Purchaser's Objection Notice"). The
failure by Purchaser to deliver to Seller or Seller's attorney the Purchaser's
Objection Notice within the Title Review Period shall constitute a waiver by
Purchaser of any and all title matters of record as of the expiration of the
Title Review Period; such title matters of record shall automatically then
become Permitted Exceptions and Purchaser shall purchase the Property subject to
such Permitted Exceptions.

 

(ii)   Except as otherwise set forth herein, Seller may, but shall not be
obligated to, cure at or prior to the Closing any Title Defect as to which
Purchaser timely objected under subsection (i). If Purchaser timely delivers
Purchaser's Objection Notice, then Seller or Seller's counsel shall, within
three (3) business days after receipt of Purchaser's Object ion Notice, deliver
notice to Purchaser or Purchaser's counsel (such notice, "Seller's Response")
stating (i) that Seller will remove all of Purchaser's Objections on or before
the Closing or (ii) if Seller shall not agree to remove all Title Defects set
forth in Purchaser's Objection Notice, which Title Defects set forth in
Purchaser's Object ion Notice Seller will not agree to remove, or (iii) that
Seller will not agree to remove any Title Defects set forth in Purchaser's
Objection Notice, except that in all cases Seller shall be required to remove
Mandatory Cure Items (as hereinafter defined). If Seller fails to give any
notice to Purchaser within such three (3) business day period, then Seller shall
be deemed to have given notice under clause (iii) (in which event Seller shall
still be required to remove Mandatory Cure Items). If Seller's Response
indicates (or if Seller is deemed to have given notice) either its election
under clause (ii) or clause (iii), and Purchaser shall not terminate this
Agreement in accordance with the provisions of Section 4(c), then Purchaser
shall be deemed to have elected to take title to the Property subject to all
Title Defects set forth in Purchaser's Objection Notice which Seller shall not
have agreed to cure, and such Title Defects (other than Mandatory Cure Items)
shall become Permitted Exceptions under this Agreement. Purchaser may obtain one
or more updated Title Reports or updates to the Survey prior to the Closing Date
and give notice to Seller of any new Title Defects which were not of record as
of the date of Purchaser's original Title Report, and the foregoing process
shall be repeated, except that Purchaser shall have three (3) business days
following its receipt of Seller's Response under clause (ii) or clause (iii)
above (or the expiration of the three (3) business day period, if Seller does
not provide Seller's Response) to terminate this Agreement by giving written
notice of such election to Seller, in which event Escrow Agent

 

 

 

3

 

 

shall disburse the Deposit to Purchaser and this Agreement shall terminate
except for those provisions which expressly survive the termination thereof;
time shall be of the essence with respect to Purchaser's giving its notice of
termination. Seller shall not be obligated to cure nonliquidated encumbrances
(e.g. easements, covenants and restrictions) of record as of the date of the
Title Report (including any updates thereto), or entered into thereafter with
the express written consent of the Purchaser, and which Seller advises Purchaser
in Seller’s Response that Seller elects not to cure. Notwithstanding anything to
the contrary set forth above, Seller shall cure at or prior to Closing (i) all
mortgages of record placed on the Property by Seller, (ii) all real estate tax
liens, (iii) all liens and encumbrances placed of record by Seller against the
Property after the effective date of Purchaser's original Title Report, and (iv)
all judgment, mechanic's and other liens, other than mechanic's liens relating
to work performed by or at the request of any Tenant and all encumbrances or
other title items objected to by Purchaser and caused by Seller's actions after
the Effective Date (the foregoing, the "Mandatory Cure Items"). Failure of
Seller to cure a Mandatory Cure Item shall be deemed a default by Seller under
this Agreement.

 

(c)                                If, at the Closing Date, there are any Title
Defects which Seller is obligated hereunder to pay and discharge, Seller may use
any cash portion of the Purchase Price to satisfy the same, provided Seller
shall simultaneously either deliver to Purchaser at the Closing instruments in
recordable form sufficient to satisfy such Title Defects of record together with
the costs of recording or filing such instruments or, provided that Seller has
made arrangements with the Title Company at or before the Closing, Seller shall
deposit with the Title Company sufficient monies or other items to insure the
obtaining and recording of such satisfactions and/or the issuance of title
insurance to Purchaser either free of any such Title Defects, or with insurance
against enforcement or collection of same out of the Property, in which case
such Title Defects shall be omitted from the title report and policy. Purchaser,
through the Escrow Agent, if request is made within a reasonable time prior to
the Closing Date, agrees to provide at the Closing Purchaser's separate
certified or official bank checks as requested, or wire transfers as directed by
Seller, for all or part of the balance of the Purchase Price, to facilitate the
satisfaction of any such Title Defects. The existence of any such Title Defects
shall not be deemed object ions to title if Seller shall comply with the
foregoing requirements. The amount of any unpaid taxes, assessments, water
charges and sewer rents which Seller is obligated to pay and discharge may, at
the option of Seller, be allowed to Purchaser out of the cash portion of the
Purchase Price payable at the Closing, provided official bills therefor are
furnished by Seller at the Closing. Unpaid franchise taxes and corporate income
or other taxes of any limited liability company or other person or entity in the
chain of title to the Property shall not be objections to title if the Title
Company will insure Purchaser against collection of such taxes out of the
Property.

 

4.                        Due Diligence Period.

 

(a)                                    Prior to the date hereof, Seller has
caused to be delivered to Purchaser, and Purchaser hereby acknowledges receipt
of, copies of the following documents relating to the Property and such other
documents reasonably requested by Purchaser if and to the extent in Seller's
possession (the "Due Diligence Materials"): (i) copies of the Leases, including
any and all amendments, modifications and guaranties; (ii) Seller 's existing
title insurance policy; (iii) the most recent survey of the Property; (iv)
copies of the Environmental Reports (as hereinafter

 

4

 

 

 

defined); and (v) a current rent roll. Except as otherwise expressly set forth
in this Agreement, Seller makes no representation or warranty as to the truth or
accuracy of the Due Diligence Materials or any other materials, data or
information delivered by Seller to Purchaser in connection with the transaction
contemplated hereby. Purchaser acknowledges and agrees that all materials, data
and information delivered by Seller to Purchaser in connection with the
transaction contemplated hereby are provided to Purchaser as a convenience only
and that any reliance on or use of such materials, data or information by
Purchaser shall be at the sole risk of Purchaser.

 

(b)                                     Purchaser shall have the period which
expires at 5:00 PM on the date occurring twenty-one (21) days after the date of
this Agreement (the "Due Diligence Period") in which to inspect the Property in
order to ascertain whether the Property is acceptable to Purchaser. Purchaser
and Seller previously executed an Access Agreement setting forth terms and
conditions concerning Purchaser's performance of due diligence with respect to
the Property prior to the date hereof, all of the terms and conditions of which
are hereby agreed to survive the execution of this Agreement and be deemed to
apply as well during the Due Diligence Period and are hereby incorporated into
this Section 4(b) as though set forth herein in full.

 

(c)                                     If for any reason whatsoever or for no
reason Purchaser in its sole and absolute discretion determines during the Due
Diligence Period that Purchaser does not wish to purchase the Property, then
Purchaser shall have the right to terminate this Agreement on notice to Seller
given on or prior to the date of expiration of the Due Diligence Period, time
being of the essence with respect to such notice. If Purchaser shall timely give
such notice, then (i) upon Seller's written request, Purchaser shall deliver to
Seller copies of all plans, specifications, surveys, reports, inspections,
assessments and studies relating to the Property prepared by or on behalf of
Purchaser during the Due Diligence Period; (ii) Purchaser shall return or
destroy all Due Diligence Materials provided to Purchaser; (iii) Escrow Agent
shall thereupon disburse the Deposit and any interest accrued thereon to
Purchaser; and (iv) each party shall thereupon be released from all further
liability under this Agreement, except as provided in Section 4(b) or as
otherwise expressly provided in this Agreement.

 

(d)                                    If Purchaser shall fail to give notice of
termination to Seller pursuant to Section 4(c) prior to the expiration of the
Due Diligence Period, then (i) the First Deposit shall thereupon become
non-refundable to Purchaser, except as otherwise expressly set forth in this
Agreement, (ii) Purchaser shall, no later than the first business day following
the Due Diligence Period, post the Second Deposit with the Escrow Agent, which
shall become non-refundable to Purchaser upon posting, except as otherwise
expressly provided in this Agreement, and (iii) it shall be conclusively deemed
that Purchaser has waived its right to terminate this Agreement in accordance
with this Article 4 and be deemed to have waived all matters which were or could
have been the subject of inspection or assessment during the Due Diligence
Period (including, without limitation, any environmental matters).

 

5.                                      Sale Made “As-is”. IT IS UNDERSTOOD AND
AGREED THAT EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT, SELLER IS
NOT MAKING AND HAS NOT AT ANY TIME MADE ANY WARRANTIES OR REPRESENTATIONS OF ANY
KIND OR CHARACTER, EXPRESS OR IMPLIED, WITH RESPECT TO THE PROPERTY, INCLUDING,
BUT NOT LIMITED TO, ANY

 

5

 

 

WARRANTIES OR REPRESENTATIONS AS TO HABITABILITY, MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, TITLE, ZONING, TAX CONSEQUENCES, LATENT OR PATENT PHYSICAL
OR ENVIRONMENTAL CONDITION, UTILITIES, OPERATING HISTORY OR PROJECTIONS,
VALUATION, GOVERNMENTAL APPROVALS, THE COMPLIANCE OF THE PROPERTY WITH
GOVERNMENTAL LAWS, THE TRUTH, ACCURACY OR COMPLETENESS OF THE DUE DILIGENCE
MATERIALS OR ANY OTHER INFORMATION PROVIDED BY OR ON BEHALF OF SELLER TO
PURCHASER, OR ANY OTHER MATTER OR THING REGARDING THE PROPERTY. PURCHASER
ACKNOWLEDGES AND AGREES THAT UPON CLOSING SELLER SHALL SELL AND CONVEY TO
PURCHASER AND PURCHASER SHALL ACCEPT THE PROPERTY “AS IS, WHERE IS, WITH ALL
FAULTS”, EXCEPT TO THE EXTENT EXPRESSLY PROVIDED OTHERWISE IN THIS AGREEMENT,
PURCHASER HAS NOT RELIED AND WILL NOT RELY ON, AND SELLER IS NOT LIABLE FOR OR
BOUND BY, ANY EXPRESS OR IMPLIED WARRANTIES, GUARANTIES, STATEMENTS,
REPRESENTATIONS OR INFORMATION PERTAINING TO THE PROPERTY OR RELATING THERETO
(INCLUDING SPECIFICALLY, WITHOUT LIMITATION, PROPERTY INFORMATION PACKAGES
DISTRIBUTED WITH RESPECT TO THE PROPERTY) MADE OR FURNISHED BY SELLER OR ANY
REAL ESTATE BROKER OR AGENT REPRESENTING OR PURPORTING TO REPRESENT SELLER, TO
WHOMEVER MADE OR GIVEN, DIRECTLY OR INDIRECTLY, ORALLY OR IN WRITING, UNLESS
SPECIFICALLY SET FORTH IN THIS AGREEMENT. PURCHASER REPRESENTS TO SELLER THAT
PURCHASER HAS CONDUCTED, OR WILL CONDUCT PRIOR TO CLOSING, SUCH INVESTIGATIONS
OF THE PROPERTY, INCLUDING BUT NOT LIMITED TO, THE PHYSICAL AND ENVIRONMENTAL
CONDITIONS THEREOF, AS PURCHASER DEEMS NECESSARY TO SATISFY ITSELF AS TO THE
CONDITION OF THE PROPERTY AND THE EXISTENCE OR NONEXISTENCE OR CURATIVE ACTION
TO BE TAKEN WITH RESPECT TO ANY HAZARDOUS OR TOXIC SUBSTANCES ON OR DISCHARGED
FROM THE PROPERTY, AND WILL RELY SOLELY UPON SAME AND NOT UPON ANY INFORMATION
PROVIDED BY OR ON BEHALF OF SELLER OR ITS AGENTS OR EMPLOYEES WITH RESPECT
THERETO, OTHER THAN SUCH REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER AS
ARE EXPRESSLY SET FORTH IN THIS AGREEMENT. UPON CLOSING, PURCHASER SHALL ASSUME
THE RISK THAT ADVERSE MATTERS, INCLUDING BUT NOT LIMITED TO, CONSTRUCTION
DEFECTS AND ADVERSE PHYSICAL AND ENVIRONMENTAL CONDITIONS, MAY NOT HAVE BEEN
REVEALED BY PURCHASER'S INVESTIGATIONS, AND PURCHASER, UPON CLOSING, SHALL BE
DEEMED TO HAVE WAIVED, RELINQUISHED AND RELEASED SELLER (AND SELLER'S OFFICERS,
DIRECTORS, MANAGERS, MEMBERS, SHAREHOLDERS, EMPLOYEES AND AGENTS) FROM AND
AGAINST ANY AND ALL CLAIMS, DEMANDS, CAUSES OF ACTION (INCLUDING CAUSES OF
ACTION IN TORT), LOSSES, DAMAGES, LIABILITIES, COSTS AND EXPENSES (INCLUDING
ATTORNEYS' FEES AND COURT COSTS) OF ANY AND EVERY KIND OR CHARACTER, KNOWN OR
UNKNOWN, WHICH PURCHASER MIGHT HAVE ASSERTED OR ALLEGED AGAINST SELLER (AND
SELLER'S OFFICERS, DIRECTORS, MANAGERS, MEMBERS, SHAREHOLDERS, EMPLOYEES AND
AGENTS) AT ANY TIME BY REASON OF OR ARISING OUT OF ANY LATENT OR PATENT

 

6

 

 

 

 

CONSTRUCTION DEFECTS OR PHYSICAL CONDITIONS, VIOLATIONS OF ANY APPLICABLE LAWS
(INCLUDING, WITHOUT LIMITATION, ANY ENVIRONMENTAL LAWS) AND ANY AND ALL OTHER
ACTS, OMISSIONS, EVENTS, CIRCUMSTANCES OR MATTERS REGARDING THE PROPERTY.

6.                                        Warranties and Representations.

(a)       Seller hereby represents and warrants to Purchaser as follows:

 

(i)                                Seller has the legal power and authority to
enter into this Agreement and to own, sell, convey and transfer the Property.
Seller has not entered into any other agreement, contract or option of any kind
which has not been terminated in accordance with its terms, which grants any
person or entity any right to acquire the Property. The execution and delivery
of, and the performance of all obligations under this Agreement by Seller, are
duly authorized and do not and will not require any consent or approval of any
person.

 

(ii)              WC Seller and WCE Seller are each a limited liability company
validly existing and duly authorized under the laws of the State of Delaware.
Neither the entering into of this Agreement nor the consummation of the
transactions contemplated hereby will constitute or result in a violation or
breach by Seller of any of its operating agreements, any judgment, writ, order,
injunction or decree issued against it or imposed upon it, or any applicable
law, order, rule or regulation of any governmental authority. This Agreement has
been duly executed and delivered and constitutes the legal, valid and binding
obligation of Seller, enforceable against Seller in accordance with its terms,
except as enforceability may be limited by applicable law affecting creditor's
rights generally and principles of equity, whether considered in a proceeding at
law or in equity.

 

(iii)                                  Seller is not a "foreign person" within
the meaning of Section 1445, et. seq., of the Internal Revenue Code of 1986, as
amended, or any regulations promulgated thereunder.

 

(iv)                                 To the best of WC Seller's knowledge,
Exhibit C-1 attached hereto sets forth a true and complete list of all existing
leases, licenses and other occupancy agreements, together with all amendments,
modifications and supplements thereto (the "Leases") to which WC Seller is a
party or bound. To the best of WCE Seller's knowledge, Exhibit C-2 attached
hereto sets forth a true and complete list of all Leases to which WCE Seller is
a party or bound. The copies of the Leases that have been delivered or made
available by Seller to Purchaser are true, correct and complete copies of the
Leases in Seller's possession. To the best of Seller's knowledge, neither any
tenant under any of the Leases (except Apple Spice and Lady Grace) nor the
Seller as landlord is in default under any of the Leases and all of such tenants
other than Petco and Apple Spice are operating their businesses in their leased
premises.

 

(v)                                    Attached hereto as Exhibit D is a rent
roll and security deposit schedule (the "Rent Roll") for all Leases in effect as
of the date hereof. To Seller's knowledge, the information shown on the Rent
Roll is true and correct in all material respects as of the date hereof. Two (2)
business days in advance of the Closing, Seller shall deliver to Purchaser an
updated Rent Roll certified to Purchaser as true and correct and current as of
such date.

 

7

 

 

 

 

(vi)                                    To the best of Seller's knowledge, there
are no commission or other agreements which would require the payment of any
commission or fee in connection with any Lease except as otherwise set forth on
Exhibit C-3 attached hereto and made a part hereof. Seller shall pay at or
before the Closing all commissions or fees in connection with the existing terms
of any Lease as of the date hereof (but not any commissions payable in respect
of options not exercised as of the date of this Agreement, which commissions, if
any, shall be payable by Purchaser). Any commission with respect to the Petco
Lease (as hereinafter defined) shall be governed by the provisions of Article 17
hereof.

 

(vii)                                  To the best of Seller's knowledge, except
in respect of the Petco Lease, there are no tenant inducements (such as tenant
improvement allowances, free rent or land lord work) with respect to the
currently exercised terms of the Leases except as set forth on Exhibit B-2
attached hereto and made a part hereof.

 

(viii)                                To the best of Seller's knowledge, Exhibit
E attached hereto is a true, correct and complete listing of all contracts and
agreements with respect to the operation, maintenance and/or repair of the
Property to which Seller is a party, including, without limitation, management
agreements, janitorial contracts, maintenance contracts and service contracts
(the "Service Contracts"). Seller shall at or prior to Closing, terminate the
existing management agreement with an affiliate of Seller. As to all other
Service Contracts, Purchaser shall, no later than ten (10) days prior to the
Closing Date, give notice to Seller of which Service Contracts Purchaser desires
to be terminated and Seller shall terminate such Service Contracts prior to
Closing provided such Service Contracts are terminable without premium or
penalty with in such period, failing which Seller shall assign to Purchaser, and
Purchaser shall assume at the Closing, all Service Contracts in accordance with
Section 8(b)(i)(B).

 

(ix)                             Seller has received no written notice of any
pending or threatened condemnation or eminent domain proceedings and to Seller's
knowledge, there are no pending or threatened condemnation or eminent domain
proceedings relating to or affecting the Property.

 

(x)                                     Except as may be otherwise set forth in
the environmental reports listed on Exhibit F hereto (the "Environmental
Reports"), Seller has not received written notice of violation of laws
regulating human health or the environment that remains uncured and to Seller's
knowledge, except as may be otherwise set forth in the Environmental Reports,
there are no violations of such laws that remain incurred.

 

(xi)                                  There are no legal actions, suits or
similar proceedings pending and served and to Seller's knowledge no such legal
actions, suits or similar proceedings are threatened against the Seller or the
Property, except for actions concerning personal injury or property damage
covered by existing insurance wherein the insurance company is defending with no
reservation of rights.

 

(xii)                                 No petition has been filed by or against
Seller or to Seller's knowledge has been threatened to be filed against it,
under any chapter of the United States Bankruptcy Code or any state bankruptcy,
insolvency or similar statute.

 

8

 

 

 

(xiii)                               There are no employees employed by Seller
or any property manager or otherwise at or in connection with its respective
Property for or to which Purchaser shall have any responsibilities or
liabilities following the Closing. There are no employment, union, collective
bargaining, contracts or similar agreements in effect in connection with the
Property or the operation and/or maintenance thereof.

 

(xiv)                                Seller has received no written notices of
violations of laws relating to the Property which have not been cured or special
assessments which shall be an obligation of the Purchaser following the Closing.

 

(b)                                      For purposes of this Agreement, ''to
Seller's knowledge," "to the knowledge of Seller" or "to the best of Seller's
knowledge" (or words of similar meaning) shall mean to the actual knowledge of
Paul S. Brandes, who is the individual with the responsibility for operating the
Property and overseeing the sale of the Property, without any obligation to
carry out commercially reasonable due diligence or inquiry to determine the
accuracy of such representation and without any imputation whatsoever. Purchaser
acknowledges that the foregoing individual is named solely for the purpose of
defining and narrowing the scope of Seller's knowledge and not for the purpose
of imposing any liability on or creating any duties running from such individual
to Purchaser. Purchaser hereby waives any right to bring any action of any kind
against such individual, or against any member of Seller or any shareholder,
officer, partner or director of such member of Seller, as applicable, related to
or arising out of these representations and warranties.

 

(c)                                    The representations and warranties of
Seller set forth in subsection (a) shall be true and correct as of the date
hereof and as of the Closing Date, as a condition of Closing. Notwithstanding
the foregoing, if any event shall occur after the Effective Date, and before the
Closing Date, which is not caused by Seller, that renders untrue in any material
respect any representation or warranty made by Seller in this Agreement (a
"Changed Circumstance"), it shall not constitute a breach by Seller of such
representation or warranty, and Seller's reaffirmation of such representation or
warranty at Closing may be qualified by such Changed Circumstance. If Seller
shall obtain knowledge of any Changed Circumstance, Seller shall provide notice
thereof to Purchaser within a reasonable period of time, but in any event prior
to Closing. In the event Purchaser receives actual notice of any Material
Changed Circumstance (as hereinafter defined), whether from Seller or any other
source, including its own investigations, then, as Purchaser's sole remedy,
Purchaser shall have the right to terminate this Agreement, in which event both
parties shall be relieved from any further obligation under this Agreement
except as set forth herein, and the Deposit shall be returned to Purchaser. For
purposes of this Agreement, a "Material Changed Circumstance" with respect to
the Leases or the Rent Roll shall occur only if as of the Closing Date one or
more tenants (other than Apple Spice, who Purchaser acknowledges may not
continue to pay rent or occupy its premises), whose premises in the aggregate
are greater than 5,000 leasable square feet is (are) the subject of voluntary or
involuntary bankruptcy, has vacated its (their) leased premises or otherwise
"gone dark," or is 30 days or more late in the payment of its (their) base rent.
A Material Changed Circumstance in any case other than with respect to the
Leases or the Rent Roll shall mean a Changed Circumstance which (together with
all other Changed Circumstances other than with respect to the Leases or the
Rent Roll) is reasonably expected to result in an additional cost to

 

9

 

 

 

 

Purchaser or a reduction in the value of the Property, which cost or reduction
in value is reasonably susceptible to calculation, and is equal to or greater
than $100,000. In the case of such a Material Changed Circumstance, Purchaser
shall nevertheless be required to close the purchase of the Property if Seller,
in its sole discretion, shall provide Purchaser a purchase price reduction in
the amount of such cost or reduction in value as reasonably estimated by Seller
and Purchaser. In the event a Changed Circumstance other than with respect to
the Leases or the Rent Roll shall occur and which (together with all other
Changed Circumstances other than with respect to the Leases or the Rent Roll) is
not a Material Changed Circumstance, Seller shall provide Purchaser with a
purchase price reduction in the amount of the resulting cost or reduction in
value as reasonably estimated by Seller and Purchaser.

 

(d)                              The representations and warranties contained in
Section 6(a) shall survive the Closing for a period of one hundred eighty (180)
days after the Closing (the "Survival Period"). If the Closing shall occur,
Purchaser will not have any right to bring any action against Seller as a result
of any material untruth or inaccuracy of any representations and warranties that
survive the Closing, unless (i) the breach in question results from or is based
on a condition, state of facts or other matter which was not actually known to
Purchaser prior to Closing, (ii) Purchaser shall give written notice to Seller
within the Survival Period of Purchaser's claim as to the material untruth or
inaccuracy of such representation(s) or warranty(ies), (iii) the aggregate
amount of all liability and losses arising out of any such material untruth or
inaccuracy exceeds Twenty-five Thousand Dollars ($25,000.00), and (iv) Purchaser
shall file suit with respect to such claim no later than two hundred and seventy
(270) days after the date of Closing. In the event Purchaser in such action
receives a judgment against Seller in excess of Twenty-five Thousand Dollars
($25,000.00) on account of any material untruth or inaccuracy of such
representations and warranties, then subject to the provisions hereof, Seller
shall be liable to Purchaser for the entire amount of such judgment; provided,
however, that notwithstanding the amount of such judgment, Seller's liability
thereunder shall nevertheless not exceed a total of Two Million Dollars
($2,000,000.00) and Purchaser hereby knowingly waives any right or claim to seek
and receive an amount in excess of Two Million Dollars ($2,000,000.00) from the
Seller on account thereof. Seller shall have no liability with respect to any of
Seller's representations, warranties and covenants herein if, prior to the
Closing, Purchaser has actual knowledge of such breach of Seller herein, or
Purchaser obtains actual knowledge (from whatever source, in particular but
without limitation, any tenant estoppel certificate) as a result of Purchaser's
due diligence or disclosure by Seller or Seller 's agents and employees that
contradicts any of Seller's representations and warranties herein, and Purchaser
nevertheless consummates the transaction contemplated by this Agreement. The
foregoing limitations shall not apply to a default by Seller of any of its
obligations to complete all of the landlord’s obligations under the Petco Lease
as a condition of Petco's rent commencement or any of Seller's obligations under
Article 17.

 

(e)                                     Purchaser hereby represents and warrants
to Seller as follows, which such representations and warranties shall survive
the Closing for a period of six (6) months:

 

(i)                         Purchaser has the legal power and authority to enter
into this Agreement and to purchase the Property. The execution and delivery of,
and the performance of all obligations under this Agreement by Purchaser, are
duly authorized and do not and will not require any consent or approval of any
person.

 

10

 

 

 



(ii)                                     Purchaser is an Illinois corporation
validly existing and duly authorized under the laws of the State of Illinois.
Neither the entering into of this Agreement nor the consummation of the
transactions contemplated hereby will constitute or result in a violation or
breach by Purchaser of any of its operating agreements, any judgment, writ,
order, injunction or decree issued against it or imposed upon it, or any
applicable law, order, rule or regulation of any governmental authority. This
Agreement has been duly executed and delivered and constitutes the legal, valid
and binding obligation of Purchaser, enforceable against Purchaser in accordance
with its terms, except as enforceability may be limited by applicable law
affecting creditor's rights generally and principles of equity, whether
considered in a proceeding at law or in equity.

 

(iii)                                   Purchaser fully understands the nature
and significance of the transactions provided for in this Agreement and the
limitations in Sections 5 and 16(e) hereof and elsewhere herein.

 

(iv)                                   There are no actions, suits or
proceedings pending or, to the knowledge of Purchaser, threatened, against or
affecting Purchaser which, if determined adversely to Purchaser, would adversely
affect its ability to perform its obligations hereunder.

 

7.                                        Operation of the Property Between
Contract and Closing. From the date of this Agreement until the earlier of the
Closing or termination of this Agreement:

 

(a)                                        Seller shall operate and maintain the
Property in its current condition, reasonable wear and tear excepted; and

 

(b)                                    Prior to the expiration of the Due
Diligence Period, Seller shall not (i) enter into any new Lease or extend, renew
or materially modify, or terminate any existing Lease (except that Seller may
terminate any existing Lease if the Tenant is sixty (60) days or more late in
the payment of its base or minimum rent; provided Purchaser shall retain all of
its rights and Seller retain all of its obligations under Section 6(c) to the
extent such termination constitutes a Changed Circumstance or a Material Changed
Circumstance), (ii) enter into any easement or other encumbrances with respect
to the Property, or (iii) make any material alterations to the Property (other
than the alterations required to be performed by the landlord under the Petco
Lease [as hereinafter defined]), without Purchaser's prior written consent in
each instance, which consent shall not be unreasonably withheld and which shall
be deemed given if Purchaser shall not respond in writing to any such request
for approval within five (5) Business Days of receipt thereof. After the
expiration of the Due Diligence Period, if Purchaser shall not have terminated
this Agreement in accordance with the provisions of Section 4(c) and Purchaser
is not in default under this Agreement after the expiration of the applicable
notice or cure period provided hereunder, Seller shall not take any of the
foregoing actions without Purchaser's prior written consent in each instance,
which consent may be withheld by Purchaser in its sole and absolute discretion.

 

(c)                                     With respect to new Leases or
modifications or extensions of existing Leases approved by Purchaser in writing
(which may be by email issued by either Mark Cosenza

 

 

11

 

 

or Gary Pechter, Esq.), at the Closing, Purchaser shall reimburse Seller for all
actual and reasonable out-of-pocket tenant allowances, leasing commissions,
tenant improvements costs and other out-of-pocket costs and expenses incurred
with respect thereto ("collectively, "Leasing Costs"), and shall assume all
unperformed liabilities and obligations of Seller with respect to such
transactions pursuant to the Assignment and Assumption of Leases, Security
Deposits and Service Contracts (as hereinafter defined).

 

(d)                                    Seller shall also have no obligation to
pay, and Purchaser shall assume at Closing the obligation to pay, all
commissions payable with respect to any option to renew or option to expand set
forth in the Leases that has not been exercised prior to the date hereof and any
other Leasing Costs which first become due and payable after the exercise of any
option to renew or option to expand, which obligation shall survive the Closing.

 

8.                                       Closing; Conveyance; Prorations. (a)
      The Closing. The closing or settlement of the transaction contemplated by
this Agreement (the "Closing") shall be consummated pursuant to an escrow
procedure reasonably acceptable to Seller and Purchaser (using the Escrow Agent
as escrow agent) on or before ten (10) days after the expiration of the Due
Diligence Period (the "Closing Date"). Time shall be of the essence with respect
to Seller's and Purchaser's obligations to close on the Closing Date.

 

(b)                                    Closing Deliveries. (i) Seller shall
deliver or cause to be executed and delivered at or before the time of Closing
the following:

 

(A)                                  a Massachusetts quitclaim deed from WC
Seller in the form annexed as Exhibit G-1 and a Massachusetts quitclaim deed
from WCE Seller in the form annexed as Exhibit G-2, in the name of Purchaser,
conveying fee simple title to the Property subject only to Permitted Exceptions
(collectively, the "Deed");

 

(B)                                   an assignment and assumption of the
Leases, Security Deposits and Service Contracts in the form annexed as Exhibit H
hereto and made a part hereof (the "Assignment of Leases") from each of WC
Seller and WCE Seller;

 

(C)                  a general instrument of transfer and bill of sale,
conveying to Purchaser all right, title and interest of Seller in and to all of
the personal property, if any, owned by Seller in connection with the Property,
and any intangible property forming part of the Property, in the form annexed as
Exhibit I hereto and made a part hereof, from each of WC Seller and WCE Seller;

 

(D)                                  an affidavit by each of WC Seller and WCE
Seller stating that it is not a "foreign person" within the meaning of Section
1445 of the Internal Revenue Code of 1986, as amended, and the regulations
issued thereunder;

 

(E)                                  an Information for Real Estate 1099-S
Report Filing Form from each of WC Seller and WCE Seller;

 

12

 

 

 

(F)                                    a notice to the Tenants advising that
Seller's interest in the Property has been conveyed to Purchaser and instructing
that all rent and additional rent thereafter payable under its respective Lease
shall be paid to Purchaser; such notice to be in form as reasonably acceptable
to Seller and Purchaser;

 

(G)                                  each of the following, within ten (10)
business days after the Closing: (i) a copy of all Tenant Lease files in
Seller's possession or control; (ii) the original fully executed Leases, or if
unavailable, photocopies thereof certified by Seller as true, correct and
complete photocopies thereof; and (iii) all keys to the Property in the
possession of Seller;

 

(H)                                  such title affidavits, resolutions and
certificates as the Title Company may reasonably require in order to insure
title to the Property in Purchaser in the form required to be delivered by
Seller under this Agreement;

 

(I)                                     any required transfer forms and
certifications as may be reasonably necessary for compliance with Federal or
Massachusetts tax laws or regulations;

 

(J)                                     a counterpart original of the settlement
statement, in form and substance reasonably acceptable to Seller and Purchaser;

 

(K)                                    Estoppel certificates in favor of
Purchaser executed by Shaw's, Austin Liquors, Petco, Planet Fitness, Dress Barn,
Santander and The Paper Store, Firestone and Jimmy's Alehouse (the "Major
Tenants") and tenants (the "Other Tenants") occupying in the aggregate, together
with the Major Tenants, eighty-five percent (85%) of the leased area of the
Property (the Major Tenants and the Other Tenants, collectively, the "Required
Tenants"), in form (except for Petco) substantially similar to the form annexed
hereto as Exhibit J-1 (or in such other form as may be prescribed under the
respective Lease with such Tenant or on such Tenant's standard company form) not
containing any deviation from the information set forth in the Rent Roll (except
as to any lease term stated by the Tenant to be not more than six (6) months
longer than the term for such tenant set forth on the Rent Roll), not alleging
any default by Seller as land lord or the tenant under its Lease and otherwise
not containing any deviation (except as to any lease term stated by the Tenant
to be not more than six (6) months longer than the term for such tenant set
forth on the Rent Roll), from the information set forth in the Leases delivered
to Purchaser (the foregoing, the "Required Estoppels"). The estoppel certificate
for Petco shall be in form substantially similar to the form annexed hereto as
Exhibit J-2 (or in such other form as may be prescribed under the Petco Lease or
on Petco's standard company form, provided that such estoppel need not certify
that Seller has completed all landlord’s work or paid or provided all allowances
or concessions or that Petco has accepted possession of its premises). After the
Effective Date, Seller shall request such estoppel certificates and guaranty
estoppel certificates to the extent any of the Leases contain a guaranty and
pursue same in good faith. If Seller is unable to obtain the Required Estoppels
by the Closing Date, then the Closing Date shall be adjourned for a period not
to exceed thirty (30) days, to enable Seller to obtain the Required Estoppels;
if the Required Estoppels have not been obtained after the expiration of such
adjournment of the Closing Date, then such failure shall not constitute a
default of Seller under this Agreement, but in such event Purchaser shall have
the right to terminate this Agreement by delivering written notice of
termination to Seller no later than five (5) days after the Closing Date (as may
have been extended by Seller), in which event Escrow Agent shall disburse the
Deposit

 

13

 

 

to Purchaser and each party shall be released from any further liability
hereunder, except for liability which expressly survives the termination of this
Agreement. In no event shall any estoppel certificate be rejected on the basis
of the Tenant or the landlord inserting any "best of knowledge" or "knowledge"
or similar limitation. Any estoppel not objected to by Purchaser within three
(3) business days after delivery thereof to Purchaser shall be deemed
satisfactory and counted towards the Required Estoppels. Notwithstanding the
foregoing, if one or more of the Required Estoppels from the Other Tenants is
not delivered on or before Closing, Seller shall have the right to deliver a
Seller estoppel certificate for such Other Tenants in lieu of the tenant
estoppel for such Other Tenants; provided, however, that Seller shall not have
the right to deliver a Seller estoppel certificate for Other Tenants occupying
more than five percent (5%) of the leased area of the Property. Seller's
liability for a breach of the certifications set forth in any and all Seller's
estoppel certificates shall be subject to all of the same terms, conditions and
limitations of liability (and one and the same aggregate dollar limitation of
liability) as Seller's liability for a breach of Seller's representations and
warranties set forth in Section 6(d). Seller shall have the right at any time
within six (6) months after the Closing to cause any Tenant for whom Seller
shall have delivered a Seller estoppel certificate to deliver a Tenant estoppel
certificate complying with this section, in which event Seller shall be released
from further liability under Seller's estoppel certificate for such Tenant.

 

(L)                                    The Petco Escrow Agreement (as defined in
Article 17);

 

(M)                                  An indemnity agreement executed by Acadia
Strategic Opportunity Fund III LLC in the form of Exhibit L attached hereto and
made a part hereof; and

 

(N)                                   such other documents or instruments as may
be reasonably required in order to effectuate the Closing.

 

(ii)                        Purchaser shall deliver or cause to be executed and
delivered at or before the time of Closing the following:

 

(A)                                   the balance of the Purchase Price payable
under Section 2, which shall be delivered to Escrow Agent;

 

(B)                                  the Assignment of Leases for WC and WCE;

 

(C)                                   such title affidavits, resolutions and
certificates as the Title Company may reasonably require of Purchaser;

 

(D)                                  any required transfer forms and
certifications as may be reasonably necessary for compliance with Federal or
Massachusetts tax laws or regulations;

 

(E)                                   a counterpart original of the settlement
statement, inform and substance reasonably acceptable to Seller and Purchaser;

 

(F)                                   The Petco Escrow Agreement; and

 

14

 

 

(G)                                    such other documents or instruments as
may be reasonably required in order to effectuate the Closing.

 

(c)                                        Closing Costs. At the Closing, all
transfer, recordation, conveyance and/or documentary stamp taxes, fees and
expenses payable in connection with the sale and purchase of the Property shall
be borne by Seller. Seller and Purchaser shall each pay one-half of any escrow
fee of Escrow Agent for closing the transaction in escrow. At Closing, Purchaser
shall pay (a) reimburse Seller for one half of Seller's costs of obtaining the
Title Commitment and the Survey (Purchaser's obligations for one-half of the
costs of the Survey shall not exceed $7,500.00), (b) all other title and
municipal search fees and the title insurance premium for its owner's and
lender's title insurance policies and any endorsements thereto, (c) all fees,
costs or expenses in connection with Purchaser's due diligence reviews
hereunder, and (d) the cost to record the Deed and any other document being
recorded on Purchaser's behalf at Closing (except that Seller shall pay the
costs of recording discharges of encumbrances required to be removed by Seller
under this Agreement). Except as expressly provided in the indemnities set forth
in this Agreement, Seller and Purchaser shall pay their respective legal,
consulting, and other professional fees and expenses incurred in connection with
this Agreement and the transaction contemplated hereby and their respective
shares of prorations as hereinafter provided.

 

(d)                                     Prorations and Credits. The following
shall be prorated between Seller and Purchaser as of 12:00 AM on the Closing
Date (so that Purchaser will be debited all taxes and other expenses, and be
credited with all rents, accruing as of the Closing Date) on the basis of the
actual number of days elapsed over the applicable period and shall take into
account the percentage of such revenues or expenses attributable to the
Property:

 

(i)          All real estate taxes, water charges, sewer rents, and assessments
on the Property on the basis of the fiscal year for which assessed. If any
assessments on the Property are currently paid in installments, then the
installment for the current period shall be prorated, with Seller paying its
share of any installments due before the Closing Date and Purchaser assuming the
obligation to pay its share of any installments due after the Closing Date.

 

(ii)          All fixed and base and minimum rent and regularly scheduled items
of additional rent under the Leases (including any reimbursements for taxes,
property insurances and common area operating costs), percentage rent and other
tenant charges if, as and when received. At Closing, Purchaser shall receive all
credit balances in any tenant escrow accounts for items of additional rent. Any
debit balances in such tenant escrow accounts shall be credited to Seller when
and if collected from such tenants following a reconciliations of such tenant
payments and expenses for the 2015 calendar year.

 

(iii)          Expenses and payments under Service Contracts assumed or required
to be assumed by Purchaser under this Agreement.

 

(iv)         Utilities not payable directly by tenants, including, without
limitation, electricity and gas, on the basis of the most recently issued bills
therefor, subject to adjustment after the Closing when the next bills are
available, or if current meter readings are available, on the basis of such
readings.

 

15

 

 

 

(v)                                           The amount of any security
deposits held by tenants under the Leases and any prepaid base or minimum rent
paid by any tenant under its Lease shall be credited to Purchaser, and
thereafter, Purchaser shall be responsible for same.

 

(vi)                                  If any of the items described in this
Section 8(d) hereof cannot be apportioned at the Closing because of the
unavailability of information as to the amounts which are to be apportioned or
otherwise, such items shall be apportioned or reapportioned, as the case may be,
as soon as practicable after the Closing Date.

 

(vii)                               Rents under the Leases which are unpaid as
of the Closing Date shall not be prorated as of the Closing Date. Purchaser
shall include all unpaid amounts in its normal billing and shall diligently
pursue the collection thereof in good faith after the Closing Date (but
Purchaser shall not be required to litigate or declare a default in any Lease).
Subject to the terms of the immediately succeeding sentence, to the extent rents
are collected by or on behalf of Purchaser on or after the Closing Date, such
payments shall be applied first to the rents for the month in which the Closing
occurs (prorated between Purchaser and Seller), second, to the rents that shall
then be due and payable with respect to months after the Closing, and third,
toward any rents due and payable for any period prior to the month in which the
Closing occurs, with Seller's share thereof being promptly delivered to Seller
by Purchaser. If percentage rents are collected by or on behalf of Purchaser on
or after the Closing Date, such percentage rents shall be allocated to the
period to which they relate irrespective of the provisions of the immediately
preceding sentence and appropriate portions thereof shall be applied to
Purchaser and Seller in proportion to the duration of such party's ownership of
the Property during such period, with Seller's share thereof being promptly
delivered to Seller by Purchaser. Purchaser shall provide to Seller copies of
all percentage rent statements received from Tenants after the Closing for the
percentage rent year in which the Closing occurs within twenty (20) days after
receipt of such statement and shall pay to Seller its share of such percentage
rent together with the delivery of such statement. Seller hereby reserves the
right to pursue any remedy against any tenant owing delinquent rents and any
other amounts to Seller, which right shall include the right to continue or
commence legal actions or proceedings against any tenant; provided, however,
that Seller shall not, following the Closing, commence legal actions or
proceedings for collection of rents against any tenant while such tenant remains
a tenant at the Property. Purchaser shall reasonably cooperate with Seller in
any collection efforts hereunder (but shall not be required to terminate any
Tenant's Lease or to evict any Tenant). With respect to delinquent rents and any
other amounts or other rights of any kind respecting tenants who are no longer
tenants of the Property at any time following the Closing Date, Seller shall
retain all rights relating to its share thereof.

 

(viii)              Seller shall pay all real estate or personal property taxes
due or payable prior to Closing. If the Closing shall occur before a real estate
or personal property tax rate or assessment is fixed for the tax year in which
the Closing occurs, the apportionment of taxes at the Closing shall be upon the
basis of the tax rate or assessment for the preceding fiscal year applied to the
latest assessed valuation. Promptly after the new tax rate or assessment is
fixed, the apportionment of taxes or assessments shall be recomputed and any
discrepancy

 

16

 

 

resulting from such recomputation and any errors or omissions in computing
apportionments at Closing shall be promptly corrected and the proper party
reimbursed.

 

(ix)              If, after the Closing, the parties discover any errors in
adjustments and apportionments, same shall be corrected as soon after their
discovery as possible. The provisions of this Section 8(d) shall survive the
Closing, provided that no adjustments shall be made later than eighteen (18)
months after the Closing Date unless prior to such date the party seeking the
adjustment shall have delivered a written notice to the other specifying the
nature and basis for such claim. The foregoing time limitation shall not apply
to any adjustment to be made pursuant to any tax appeal or certiorari initiated
by Seller prior to the Closing Date, with any refunds or credits resulting from
such appeal to be apportioned between the parties based on the relative periods
of respective ownership of the Property for such tax year after first deducting
the costs of such appeal or certiorari. If any refund or credit of real estate
taxes or assessments or water and sewer rates, charges and rents shall be made
after the Closing in respect of the period prior to the Closing, Seller shall
have the sole right to receive such refund or the amount of such credit. Seller
shall have the sole right to receive any refund or credit, and the exclusive
right to pursue appeals, with respect to Fiscal Years 2012, 2013 and 2014
(assessments for such years Seller represents are under appeal). Any refund or
credit with respect to Fiscal Year 2015 (ending June 30, 2015) shall be
apportioned between Purchaser and Seller based on the relative periods of
ownership. Seller has filed an abatement application for Fiscal Year 2015, and
Seller and Purchaser agree that Seller shall have the exclusive right to pursue
an appeal with respect to the Fiscal Year 2015 assessment, but shall not settle
such appeal without Purchaser's consent, which shall not be unreasonably
withheld or delayed. In the case of a refund, the amount refunded shall be paid
by Purchaser to Seller with in five (5) business days of Purchaser's receipt of
the refund and in the case of a credit, the amount shall be paid by Purchaser to
Seller within five (5) business days of the date Purchaser receives the benefit
of the credit. The date Purchaser receives the benefit of the credit is the due
date of the tax against which the credit has been applied.

 

(e)                                   Conditions of Closing. It shall be a
condition of Purchaser's obligation to close that (i) the Title Company is
ready, willing and able to issue its title policy subject solely to the
Permitted Exceptions, (ii) all of Seller's representations and warranties are
true and correct at Closing subject, however, to the express provisions of
Section 6(c), and (iii) the Seller performs all of its obligations under this
Agreement. Under all circumstances where a condition of Closing is not
satisfied, Purchaser shall have the express right to terminate this Agreement
and receive a refund of its Deposit.

 

9.                                     Default.   (a)     Purchaser's Default.
If Purchaser fails or refuses to consummate the purchase of the Property in
accordance with the provisions of this Agreement for any reason constituting a
default on the part of Purchaser, then as Seller's sole and exclusive remedy and
in full and complete satisfaction of all claims against Purchaser, Escrow Agent
shall pay the Deposit to Seller and Seller shall retain the Deposit. The parties
have agreed that actual damages in such event are impossible to determine, and
therefore have agreed upon the foregoing liquidated damages, after negotiation,
as the parties' best estimate of actual damages which would be incurred in such
circumstances. The foregoing limitation of damages shall not be applicable in
the case of a breach by Purchaser of the indemnification provisions of this

 

17

 

 

Agreement or to a breach by Purchaser of the provisions of Section 16(c) herein.
Except in the event of Purchaser's failure to tender the Purchase Price on the
Closing Date and except for a breach of the provisions set fort h in Section
16(c) below (in each such case Seller shall not be required to give notice and
an opportunity for Purchaser to cure), Purchaser shall not be deemed in default
hereunder until and unless Seller has given written notice of Purchaser's
failure to comply with the terms hereof and Purchaser does not thereafter cure
such failure within the earlier of (i) five (5) Business Days after receipt of
such notice; or (ii) the Closing Date.

 

(b)              Seller's Default. If Seller fails to consummate the sale of the
Property in accordance with the provisions of this Agreement for any reason
constituting a default on the part of Seller, then Purchaser may, as its sole
remedy (to the exclusion of all other remedies, both legal and equitable) elect
to either (i) accept title to the Property subject to the defaulted obligation
of Seller, without any abatement or reduction in the Purchase Price, or (ii)
terminate this Agreement and receive a refund of the Deposit, in which case,
except for any surviving obligations, this Agreement shall be null and void
without further recourse to either party hereto except that Seller shall
reimburse Purchaser for all of its due diligence costs (but not any financing
costs or fees) incurred in connection of its pursuit of acquisition of the
Property, not to exceed the sum of $100,000, or (iii) bring an action against
Seller for specific performance of this Agreement. Seller shall not be deemed in
default hereunder until and unless Purchaser has given written notice of
Seller's failure to comply with the terms hereof and Seller does not thereafter
cure such failure within the earlier of (i) five (5) Business Days after receipt
of such notice; or (ii) the Closing Date. Notwithstanding anything to the
contrary contained herein, if Seller shall intentionally default hereunder in a
case where Seller has transferred title to the Property to a third party or has
entered into an agreement to transfer title to the Property to a third party or
has otherwise taken action which renders specific performance an impracticable
remedy, then Seller shall pay to Purchaser, and Purchaser shall accept from
Seller, the sum of $2,000,000 as agreed and liquidated damages on account of
such default, Seller and Purchaser hereby acknowledging that the actual damages
incurred by Purchaser in such case shall be difficult if not impossible to
determine and the foregoing liquidated damages constitute a reasonable estimate
of such damages. In the event of Seller's default, Seller shall also remain
liable for all enforcement costs including, but not limited to, court costs and
reasonable attorneys' fees.

 

10.          Real Estate Broker. Seller and Purchaser represent and warrant to
the other that they have dealt with no broker other than CB Richard Ellis, Inc.
("Broker") in this transaction, and each agrees to hold and indemnify the other
harmless from and against any losses, damages, costs or expenses (including
reasonable attorneys' fees) that either party may suffer as a result of a breach
of the foregoing representation and warranty. If the Closing shall occur, Seller
shall pay any commission due to Broker per separate agreement. The provisions of
this Article 10 shall survive the Closing and any termination of this Agreement.

 

11.          Notices. All notices, demands and other communications hereunder
shall be in writing and shall be sent by prepaid certified or registered mail,
return receipt requested, or by personal delivery, or by national overnight
courier (such as Federal Express, UPS Overnight Express, Airborne Express or the
like) prepaid (or on standing account) and shall be deemed to

 

18

 

 

 

have been given, on the date of delivery, or, if delivery, is refused, on the
date delivery is first attempted. Such notices shall be sent to the parties as
follows:

 

If to Seller, to:

 

c/o Charter Realty & Development Corp.

800 Westchester Avenue, Suite S-632

Rye Brook, NY 10573

Attention: Paul S. Brandes

Email: psb@chartweb.com

 

With a copy to:

 

Acadia Realty Trust

1311 Mamaroneck Avenue, Suite 260

White Plains, New York 10605

Attention: Robert Masters, Esq.

Email: rmasters@acadiarealty.com

 

With a copy to:

 

Sacks Law Group, P.C.

707 Westchester Avenue

White Plains, New York 10604

Attention: Warren S. Sacks, Esq.

Email: wsacks@sackslawgroup.com

 

If to Purchaser to:

 

Inland Real Estate Acquisitions, Inc.

2901 Butterfield Road

Oak Brook, Illinois 60523

Attn: Mark Cosenza

Email: mcosenza@inlandgroup.com

 

With a copy to:

 

The Inland Real Estate Group, Inc.

2901 Butterfield Road

Oak Brook, Illinois 60523

Attn: Gary Pechter

Email: gpechter@inlandgroup.com

 

 

19

 

 

 

If to Escrow Agent:

 

Chicago Title Insurance Company

10 South LaSalle Street, Suite 3100

Chicago, Illinois 60603

Attn: Nancy Castro

Email: Nancy.Castro@ctt.com

 

Either party may designate by notice in writing a new or other address to which
such notice or demand shall thereafter be so given, made or mailed. All notices
may be given either by a party or its designated counsel set forth above.

 

12.                                   Fire and Other Casualty.

 

(a)                               If prior to Closing the Property is damaged by
fire or other casualty, Seller shall estimate the cost to repair and the time
required to complete repairs and will provide Purchaser written notice of
Seller's estimate as soon as reasonably possible after the occurrence of the
casualty.

 

(b)                             In the event of any damage to or destruction of
the Property or any portion thereof prior to Closing the cost of restoration of
which as reasonably estimated by Seller and Purchaser would exceed $500,000 or
would give any Tenants aggregating at least 5,000 square foot of the leased
square footage of the Property the right to terminate their Leases (which
termination rights are not waived (or deemed to have been waived in accordance
with their Lease) within 30 days following the casualty), Purchaser may, at its
option, terminate this Agreement by delivering written notice to Seller within
thirty (30) days after the date Seller delivers the Casualty Notice to Purchaser
(and if necessary, the Closing Date shall be extended to give Purchaser the full
thirty-day period to make such election). Upon any such termination, the Deposit
shall be returned to Purchaser and the parties hereto shall have no further
rights or obligations hereunder, other than those that by expressly or by their
terms survive the termination of this Agreement. If Purchaser fails to so timely
terminate this Agreement, or in the event Purchaser does not have the right to
so terminate this Agreement, then the parties shall proceed under this Agreement
and close on schedule (subject to extension of Closing as provided above), and
as of Closing Seller shall assign to Purchaser, without representation or
warranty by or recourse against Seller, all of Seller's rights in and to any
resulting insurance proceeds due Seller as a result of such damage or
destruction and shall pay over to Purchaser all amounts theretofore received by
Seller in connection with such casualty, in each case, net of Seller's costs
incurred in obtaining such proceeds or if applicable, restoring the Property,
and Purchaser shall assume full responsibility for all needed remaining repairs.
Seller shall also credit Purchaser with any deductible, self-retained or
uninsured amounts at Closing. Notwithstanding anything in this Agreement to the
contrary, Seller shall have no obligation to repair or restore the Property.

 

(c)                             The provisions of this Article 12 supersede the
provisions of any applicable statutory or decisional law with respect to the
subject matter of this Article.

 

13.                                   Eminent Domain. If Seller shall receive
prior to the Closing a notice given by the applicable public authority of a
taking of all or any portion of the Premises for any public or quasi-public use
under any statute or by right of eminent domain or by private purchase in lieu
thereof (any of the foregoing, a "Taking"), Seller shall promptly notify
Purchaser thereof in

 

20

 

 

writing, describing the nature and extent of such Taking. If such Taking is a
Material Taking (defined below), Purchaser may thereupon, at its election, at
any time within fifteen (15) calendar days after receipt of written notice of
such Material Taking, terminate this Agreement by notice to Seller, whereupon
the Deposit shall be refunded to Purchaser and, except as otherwise provided in
this Agreement, neither party shall have any further rights against the other
hereunder. If Purchaser does not elect to terminate this Agreement or if such
Taking is not a Material Taking, this transaction will be consummated as
described here in and any award or settlement payable with respect to such
Taking will be paid or assigned to Purchaser upon the Closing, net of Seller's
costs, if any, incurred in obtaining such award or restoring the Property. A
"Material Taking" shall mean any Taking that would (a) give any Tenants
aggregating at least 5,000 square feet of the leased square footage of the
Property the right to terminate their Leases (which termination rights are not
waived within 30 days following receipt of knowledge of the intended Taking),
(b) result in the loss of the existing parking spaces the would make the
Property nonconforming to applicable zoning laws, or (c) materially adversely
affect ingress and egress to and from the Property onto a public roadway;
provided, however, that any Material Taking shall exclude any Taking solely for
utility easements, right of way easements and road widenings, provided that the
surface of the Property, after such Taking, may be used in substantially the
same manner as though such rights had not been taken and no demolition of any
building results therefrom.

 

14.                                    Section 1031 Exchange. Both Purchaser and
Seller shall have the right to consummate this transaction as part of a
so-called like kind exchange (the, “Exchange”) pursuant to §1031 of the Internal
Revenue Code of 1986, as amended (the, "Code"), provided that: (i) the Closing
shall not be delayed or affected by reason of the Exchange nor shall the
consummation or accomplishment of the Exchange be a condition precedent or
condition subsequent to either party's obligation under this Agreement, (ii) the
party engaging in the Exchange shall effect the Exchange through an assignment
of this Agreement, or its rights under this Agreement, to a qualified
intermediary; (iii) neither party shall be required to take an assignment of the
purchase agreement for the relinquished property or be required to acquire or
hold title to any real property for purposes of consummating the Exchange; and
(iv) the party engaging in the Exchange shall pay any additional costs that
would not otherwise have been incurred by the other had the transaction not been
consummated through the Exchange. Neither party shall by this agreement or
acquiescence to the Exchange: (a) have their rights under this Agreement
affected or diminished in any manner, (b) be responsible for compliance with or
be deemed to have warranted to the other that the Exchange in fact complies with
§1031 of the Code or (c) be liable to the other party for any adverse tax
consequences.

 

15.                                    Assignment.   Purchaser may not assign
any of Purchaser's rights or duties hereunder, except as specifically provided
for herein, without the prior written consent of Seller, which consent may be
withheld by Seller in its sole and absolute discretion; provided, however, that
Purchaser shall have the right to assign this Agreement to a limited liability
company or other entity owned and controlled by Purchaser or the principals of
Purchaser or a real estate investment trust sponsored by an affiliate of
Purchaser or principal of Purchaser on the date hereof, by giving notice thereof
to Seller at least five (5) Business Days prior to the Closing Date together
with delivery of an assignment and assumption agreement pursuant to which the
assignee shall assume all obligations of Purchaser under this Agreement. Any
transfer or

 

 

21

 

 

conveyance taxes imposed by virtue of such assignment shall be paid by Purchaser
at its sole cost and expense. Upon request, Purchaser shall deliver to Seller a
copy of the operating agreement or other governing instrument for such entity,
evidencing such ownership and control. Purchaser shall not be released from any
obligations under this Agreement upon such assignment. Except for the foregoing,
Purchaser shall not have the right to assign this Agreement and any such
assignment shall be void. The covenants and agreements contained in this
Agreement shall extend to and be obligatory upon the permitted successors and
assigns of the respective parties to this Agreement.

 

16.                                     Miscellaneous.   (a) Entire Agreement.
This Agreement constitutes the entire agreement between the parties, supersedes
all prior negotiations and understanding between them, and shall not be altered
or amended, except by written amendment signed by the Seller and the Purchaser.
Executed counterparts of this Agreement which are in PDF format and delivered by
email shall constitute originals for all purposes.

 

(b)            Counterparts. This Agreement may be simultaneously executed in
any number of counterparts, each of which when so executed and delivered shall
be an original, but such counterparts shall constitute but one and the same
instrument.

 

(c)            INTENTIONALLY DELETED.

 

(d)                        Rule of Construction. Seller and Purchaser are
business entities having substantial experience with the subject matter of this
Lease and have each fully participated in the negotiation and drafting of this
Agreement. Accordingly, this Agreement shall be construed without regard to the
rule that ambiguities in a document are to be construed against the drafter.

 

(e)                        Survival. Unless otherwise expressly stated in this
Agreement, none of the warranties, representations and covenants of Seller or
Purchaser shall survive the delivery of the Deed and other closing documents by
Seller to Purchaser. The acceptance of the Deed by Purchaser shall be deemed
full performance and shall discharge every agreement and obligation of Seller
herein contained except any agreements which by their express terms are to be
performed after the Closing Date or which expressly survive Closing.

 

(f)            Governing Law and Jurisdiction. This Agreement shall be deemed
made in the Commonwealth of Massachusetts and shall be governed by and construed
in accordance with the laws of the Commonwealth of Massachusetts. Any action or
proceeding instituted concerning this Agreement shall be brought in the courts
of the Commonwealth of Massachusetts or in the U.S. District Court for the
District in which the Property is located, and Seller and Purchaser irrevocably
submit themselves to the exclusive personal jurisdiction of such courts.

 

(g)                           Business Days. If the expiration of any period or
the occurrence of any date referred to in this Agreement would occur on a day
which is other than a business day, then such period shall be deemed to be
expired on and such date shall be postponed to the first business day occurring
thereafter. The term "Business Day" shall mean a day of the week other

 

22

 

 

 

than Saturday, Sunday or legal holidays on which banking institutions or state
government offices in the Commonwealth of Massachusetts are authorized or
required to close.

 

(h)                               Confidentiality. Purchaser shall hold in
confidence the terms and conditions of this Agreement and the fact that
Purchaser has entered into this Agreement and prior to the Closing shall not
disclose the foregoing to any person or entity other to Purchaser's investors
and prospective lenders and their retained professionals or as otherwise
required by applicable law.

 

17.                  Petco Escrow.

 

(a)                                Seller has entered into a Lease with Petco
Animal Supplies Stores, Inc. ("Petco") for premises at the Property (the "Petco
Premises"), a true and complete copy of which (as amended to date, the "Petco
Lease") Seller has made available to Purchaser. Seller shall be responsible for
completing the obligations to be performed by landlord under the Petco Lease as
a condition of rent commencement and to pay all expenses in the nature of
initial inducements to Petco to Lease. With respect to any work required to be
completed by the landlord under the Petco Lease as a condition of delivery of
possession to Petco or rent commencement, if any such work has not been
completed by Seller prior to the Closing, then Seller shall diligently prosecute
such work (the "Remaining Petco Work") after the Closing, at no out-of-pocket
expense to Purchaser, but shall have the right to use the Petco Escrow (as
hereinafter defined) to do so. Purchaser agrees to cooperate with Seller in
connection with the completion of Remaining Petco Work. Purchaser hereby grants
to Seller, its agents, contractors and employees an easement during the period
from the Closing Date to the completion of the Remaining Petco Work to enter
onto the Property and complete the Remaining Petco Work without material
interference from Purchaser or any of Purchaser's agents contractors or
employees, to connect into and use any necessary utility lines and to otherwise
use the Property in a reasonable manner to complete any Remaining Petco Work. On
the Closing Date, Seller shall deliver to Purchaser evidence of commercial
liability insurance in a combined single limit per occurrence of not less than
$1,000,000 covering the acts or omissions of Seller's contractors in the
performance of the Remaining Petco Work, naming Purchaser as an additional
insured thereon, which insurance shall be maintained in full force and effect
throughout the performance of the Remaining Petco Work.

 

(b)                                      If as of the Closing Date, Seller shall
not have delivered possession of the Petco premises to Petco with all work to be
performed by the landlord under the Petco Lease complete and paid the tenant
improvement allowance in the sum of $183,630 payable to Petco under the Petco
Lease (the "Petco Allowance") and paid all commissions payable with respect to
the initial term of the Petco Lease, then there shall be held back from the cash
portion of the Purchase Price otherwise payable to Seller at the Closing and
deposited into escrow with the Escrow Agent the sum of $1,812,712.44, which
amount is equal to the total of (a) $1,484,752.50 (125% of the estimated cost to
complete the Remaining Petco Work), plus (b) $183,630 (the Petco Allowance) plus
(c) $115,857.00 (the unpaid Petco brokerage commissions) plus (d) $28,472.94
(150% of the estimated monthly base rent and additional rent [$30,605 base rent,
$4,208.19 CAM and $3,678 taxes per month] for the period from the date occurring
ninety (90) days after the Closing Date (i.e. July 5, 201 5) to the estimated
Petco rent commencement date, computed as if Petco's rent and additional rent
commenced as of the date occurring ninety (90) days after the Closing Date) (the
"Petco Rent Proceeds") (the "Petco Escrow"). The Petco

 

23

 

 

Escrow shall be held and disbursed in accordance with this subsection (b) and
the terms and conditions of an escrow agreement which shall be executed and
delivered at the Closing by Seller, Purchaser and the Escrow Agent in
substantially the form attached as Exhibit K hereto and made a part hereof (the
"Petco Escrow Agreement"). In accordance with a construction escrow with terms
reasonably acceptable to Purchaser with the Escrow Agent which shall require
interim certifications to Purchaser's title policy, Escrow Agent shall disburse
to Seller (1) portions of the Petco Escrow during Seller's completion of the
Remaining Petco Work on a monthly basis based on work completed the preceding
month, as certified by Seller and an independent architect and evidenced by
invoices from Seller's general contractor (and subcontractors if required by the
Escrow Agent) performing the Remaining Petco Work and (2) amounts equal to the
unpaid brokerage commissions payable for the Petco Lease, which amounts shall be
disbursed by Escrow Agent to Seller upon Seller's delivery of invoices from the
brokers entitled to receive commissions for the Petco lease evidencing payment
in full. Escrow Agent shall disburse to Purchaser amounts equal to the monthly
Petco Rent Proceeds on Purchaser's request on a monthly basis during and for the
period from the Closing Date to the rent commencement date under the Petco
Lease. The remainder of the Petco Escrow shall be disbursed by the Escrow Agent
to Seller within ten (10) days after the rent commencement date under the Petco
Lease, provided however, that there shall first be deducted from the amount
payable to Seller and paid to Purchaser the sum of $183,630 for the Petco
Allowance. Seller hereby indemnifies Purchaser and its successors and assigns
against any loss, cost or expense including, but not limited to, the cost to
complete the Petco Work and any loss of value to the Property (as a
reimbursement of that portion of the Purchase Price attributable to the Base
Rent which would have been paid by Petco under the Petco Lease if the Petco
Lease is terminated or by reimbursement of all penalties and abatements caused
by any failure of Seller to comply with the time requirements for completion of
the Petco Work) caused by a breach of Seller of its obligations under this
Article 17.

(c) All of the terms, conditions, covenants and agreements set forth in this
Section 17 shall survive the Closing.

 

18.                              Property Information and Confidentiality.

 

(a)                                                      Purchaser agrees that,
prior to the Closing, all Property Information (as hereinafter defined) shall be
kept strictly confidential and shall not, without the prior consent of Seller,
be disclosed by Purchaser or Purchaser's Representatives (as hereinafter
defined), in any manner whatsoever, in whole or in part, and will not be used by
Purchaser or Purchaser's Representatives, directly or indirectly, for any
purpose other than evaluating the Property and financing thereof. Moreover,
Purchaser agrees, that prior to the Closing, the Property Information will be
transmitted only to Purchaser's Representatives who need to know the Property
Information for the purpose of evaluating, operating, financing or investing in
the Property, and who are informed by the Purchaser of the confidential nature
of the Property Information. The provisions of this Article 18 shall in no event
apply to Property Information which is a matter of public record and shall not
prevent Purchaser from complying with laws, including, without limitation,
governmental regulatory, disclosure, tax and reporting requirements.

 

(b)                                                  Purchaser shall indemnify
and hold Seller harmless from and against any and all claims, demands, actions,
causes of action, proceedings, judgments, damages, losses, liabilities, fines,
penalties, costs and expenses (including, without limitation, reasonable

 

24

 

 

attorneys' fees and disbursements) (collectively, "Liabilities") suffered or
incurred by Seller and arising out of or in connection with a breach by
Purchaser of the provisions of this Article 18.

 

(c)                                                     In the event this
Agreement is terminated, Purchaser and Purchaser's Representatives shall
promptly deliver to Seller, or destroy, and provide written notice to Seller
confirming such destruction, all originals and copies of the Property
Information previously provided by Seller to Purchaser in the possession of
Purchaser and Purchaser's Representatives; provided, however, that the return or
destruction of such information shall not be a condition precedent to the return
of the Deposit, and the Deposit shall be returned to Purchaser notwithstanding
any claim by Seller that Purchaser has failed or refused to comply with its
obligations under this Article 18.

 

(d)                                          As used in this Agreement, the term
"Property Information" shall mean (i) all information and documents in any way
relating to the Property provided by Seller, the operation thereof or the sale
thereof furnished to, or otherwise made available for review by, Purchaser or
its directors, officers, employees, affiliates, partners, brokers, agents, or
other representatives, including, without limitations, attorneys, accountants,
contractors, consultants, engineers and financial advisors (collectively,
"Purchaser's Representatives"), by Seller or any of Seller's affiliates, or
their agents or representatives, including, without limitation, their
contractors, engineers, attorneys, consultants, brokers or advisors, and (ii)
all analyses, compilations, data, studies, reports or other information or
documents prepared or obtained by Purchaser or Purchaser's Representatives
containing or based, in whole or in part, on the information or documents
described in the preceding clause (i) except for any information readily
available in the public domain, already in Purchaser's possession prior to
delivery by Seller or Seller's agents, or subsequently delivered to Purchaser by
a party not known by Purchaser to be obligated to keep such information
confidential.

 

(e)                                           In addition to any other remedies
available to Seller, Seller shall have the right to seek equitable relief,
including, without limitation, injunctive relief or specific performance,
against Purchaser or Purchaser's Representatives in order to enforce the
provisions of this Article 18.

 

(f)                     Notwithstanding anything contained in this Agreement to
the contrary, prior to Closing and subject to the requirements of law, including
the requirements of any governmental agency having jurisdiction over either
Purchaser or Seller or any legal process, neither Purchaser nor Seller nor any
of their affiliates, agents, employees, advisors or representatives shall issue
any press release, publicity (oral or written) or advertising promotion relating
to the transaction described herein or otherwise announce or disclose or cause
or permit to be announced or disclosed any details related to the transaction
described herein unless consented to by the other party.

 

(g)                     The provisions of this Article 18 shall survive the
termination of this Agreement and Closing.

 

25

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

Seller:

 

WHITE CITY PARTNERS LLC

 

 

By:        /s/ Paul S. Brandes

Paul S. Brandes, President

 

 

WHITE CITY EAST PARTNERS LLC

 

By:        /s/ Paul S. Brandes

Paul S. Brandes, President

 

 

 

Purchaser:

 

Inland Real Estate Acquisitions, Inc.,

an Illinois corporation

 

By:        /s/ Mark Cosenza

Name:

Title:

 

 

 

 

Escrow Agent, by its signature hereinbelow,

acknowledges receipt of the First Deposit and

agrees to hold, invest and disburse the Deposit

in accordance with the terms of the foregoing

Agreement and Exhibit B annexed hereto

 

Chicago Title Insurance Company

 

By:           /s/ Nancy R. Castro

Name:      Nancy R. Castro

Title:        Vice-President

 

 

 

 

 

 

 

 

 

26

 

 

 

Exhibits:

 

A-1Legal Description of White City Shopping Center

A-2Legal Description of White City East Shopping Center

BEscrow Provisions

C-1List of Leases - White City

C-2List of Leases - White City East

C-3Unpaid Commissions

DRent Roll

EList of Service Contracts

FList of Environmental Reports

G-1White City Form of Deed

G-2White City East Form of Deed

HForm of Assignment and Assumption of Leases, Security Deposits and Other
Agreements

IForm of General Instrument of Transfer and Bill of Sale

J-1Form of Estoppel Certificate (other than for Petco)

J-2Form of Petco Estoppel Certificate

KPetco Escrow Agreement

LForm of Acadia Strategic Opportunity Fund III Indemnity

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

27

 

 

 

EXHIBIT A-1

 

LEGAL DESCRIPTION OF WHITE CITY SHOPPING CENTER

 

The land with buildings thereon in Shrewsbury, Worcester County, Massachusetts,
bounded and described as follows:

 

NORTHERLYby the southerly line of Boston-Worcester Turnpike (State Highway Route
9), four hundred ninety-two and sixty-six hundredths (492.66') feet;

 

EASTERLYby the westerly line of South Quinsigamond Avenue, one thousand two
hundred twenty-six and fifty hundredths (1,226.50') feet;

 

SOUTHERLYfive hundred and one and twenty hundredths (501.20') feet;

 

WESTERLYtwenty-six and fifty-six hundredths (26.56') by land now or formerly of
the Lithuanian Charitable Society, Inc.;

 

SOUTHERLYby said Lithuanian Charitable Society, Inc. land and by land now or
formerly of Alphonse J. Lozoraitis et ux, one hundred eighty five and
eighty-seven hundredths (185.87') feet;

 

WESTERLYsixty and ninety-three hundredths (60.93') feet;

 

SOUTHWESTERLYabout one hundred nineteen (119') feet by said Lozoraitis land;

 

WESTERLYby Lake Quinsigamond;

 

NORTHERLYone hundred seventy-eight (178') feet; and

 

WESTERLYforty-five hundredths (0.45') feet by land now formerly of the City of
Worcester.

 

All of said boundaries are determined by the Court to be located as shown on a
plan drawn by Francis B. Thompson, Douglas L. Liston, Surveyors, dated October
22, 1962 and July 31, 1964, as modified and approved by the Court and filed with
the Land Registration Office, a copy of a portion of which is filed with
Certificate of Title #6637.

 

 

 

 

 

 

 

 

 

 

 

28

 

 

 

EXHIBIT A-2

 

LEGAL DESCRIPTION OF WHITE CITY EAST SHOPPING CENTER

 

The land in Shrewsbury, Worcester County, Massachusetts, on the southerly side
of the Boston and Worcester Turnpike (Route 9) and the northeasterly side of
South Quinsigamond Avenue, being more particularly bounded and described as
follows:

 

BEGINNINGat the southwesterly corner of the parcel herein described in the
northeasterly line of South Quinsigamond Avenue, said point also being three
hundred fifty-four and twenty-two hundredths (354.22') feet northwesterly of
(measured on the northeasterly line of South Quinsigamond Avenue) an angle in
said Avenue;

 

THENCENorth 22° 12' 00" West by the northeasterly line of South Quinsigamond
Avenue, three hundred eighty-three and thirty-five hundredths (383.35') feet to
a point of curvature to the right leading northerly, the radius of which is one
hundred (100') feet;

 

THENCENortherly and Northeasterly by said curve to the right one hundred
seventy-eight and fifteen hundredths (178.15') feet to a point in the southerly
line of Boston and Worcester Turnpike (Route 9);

 

THENCENorth 79° 52' 27" East, by the southerly line of Boston and Worcester
Turnpike (Route 9), four hundred thirty-seven and ninety-eight hundredths
(437.98') feet to a point of curvature to the right leading easterly, the radius
of which is nine thousand nine hundred ninety-five (9,995.0') feet;

 

THENCEEasterly by said curve to the right, one hundred forty-four and fifty-five
hundredths (144.55') to a point at land now or formerly of Russell;

 

THENCESouth 4° 02' 00" East, by said Russell land, sixty (60') feet to a point;

 

THENCENorth 81° 20' 00" East, still by said Russell land, thirty-five (35') feet
to a point at land now or formerly of The Roman Catholic Bishop of Worcester;

 

THENCESouth 4° 02' 00" East, by said land of The Roman Catholic Bishop of
Worcester, four hundred thirty-six and sixty-five hundredths (436.65') to a
point at land now or formerly of Douglas Realty Co.;

 

THENCESouth 79° 52' 25" West, by said Douglas Realty Co. land, five hundred
eighty-two and forty hundredths (582.40') feet to the point of beginning.

 

 

 

 

 

29

 

 

 

EXHIBIT B

 

ESCROW PROVISIONS

 

 

(a) The Deposit shall be held by Escrow Agent, and disbursed by Escrow Agent in
the following manner:

 

(i) to Seller upon consummation of the Closing; or

 

(ii) to Seller upon receipt of written demand therefor, stating that either (x)
this Agreement has been terminated pursuant to a provision herein which states
that Seller is entitled to the Deposit upon termination, and certifying the
basis for such termination or (y) Purchaser has defaulted in the performance of
Purchaser's obligations under this Agreement and the facts and circumstances
underlying such default; provided, however, that Escrow Agent shall not honor
such demand until at least five (5) days Business Days after it has sent a copy
of such demand to Purchaser, in accordance with the notice procedure set forth
in the Agreement nor thereafter if Escrow Agent shall have received written
notice of objection from Purchaser in accordance with the provisions of
paragraph (b) of this Exhibit B; or

 

(iii) to Purchaser upon receipt of written demand therefor, stating that either
(x) this Agreement has been terminated pursuant to a provision hereof which
states that Purchaser is entitled to the Deposit upon termination, and
certifying the basis for such termination, or (y) Seller has defaulted in
performance of Seller's obligations under this Agreement and the facts and
circumstances underlying such default; provided, however, that Escrow Agent
shall not honor such demand until at least the greater of five (5) Business Days
after it has sent a copy of such demand to Seller in accordance with the notice
procedure set forth in the Agreement, nor thereafter if Escrow Agent shall have
received written notice of objection from Seller in accordance with the
provisions of paragraph (b) of this Exhibit B.

 

(iv) to Purchaser upon receipt of written demand therefore upon during Due
Diligence Period notice-without the obligation of Escrow Agent to have an
opportunity to object.

 

(b) Upon receipt of written demand for the Deposit by Purchaser or Seller
pursuant to clause (ii) or (iii) of paragraph (a) above, Escrow Agent shall
promptly send a copy thereof to the other party. The other party shall have the
right to object to the delivery of the Deposit by sending written notice of such
objection to Escrow Agent within five (5) Business Days after Escrow Agent
delivers a copy of the written demand to the objecting party but not thereafter.
Such notice shall set forth the basis for objecting

 

 

30

 

 

 

to the delivery of the Deposit. Upon receipt of such notice, Escrow Agent shall
promptly send a copy thereof to the party who made the written demand.

 

(c) In the event of any dispute between the parties regarding the Deposit,
Escrow Agent, at its option, may disregard all instructions received and either
(i) hold the Deposit until the dispute is mutually resolved and Escrow Agent is
advised of this fact in writing by both Seller and Purchaser, or Escrow Agent is
otherwise instructed by a final unappealable judgment of a court of competent
jurisdiction, or (ii) deposit the Deposit with a court of competent jurisdiction
(whereupon Escrow Agent shall be released and relieved of any and all liability
and obligations hereunder from and after the date of such deposit).

 

(d) Escrow Agent may rely upon, and shall be protected in acting or refraining
from acting upon, any written notice, instruction or request furnished to it
hereunder and believed by it to be genuine and to have been signed or presented
by the proper party or parties, provided that any modification of this Agreement
shall be signed by Escrow Agent, Purchaser and Seller.

 

(e) Seller and Purchaser shall jointly and severally hold Escrow Agent harm less
against any loss, damage, liability or expense incurred by Escrow Agent not
caused by its willful misconduct or gross negligence, arising out of or in
connection with its entering into this Agreement and the carrying out of its
duties hereunder, including the reasonable costs and expenses of defending
itself against any claim of liability or participating in any legal proceeding.
Escrow Agent may consult with counsel of its choice, and shall have full and
complete authorization and protection for any action taken or suffered by it
hereunder in good faith and in accordance with the opinion of such counsel.

 

(f) Escrow Agent may resign at will and be discharged from its duties or
obligations hereunder by giving notice in writing of such resignation specifying
a date when such resignation shall take effect; provided, however, that (i)
prior to such resignation a substitute escrow agent is approved in writing by
Seller and Purchaser, which approval shall not be unreasonably withheld or
delayed, or (ii) Escrow Agent shall deposit the Deposit with a court of
competent jurisdiction. After such resignation, Escrow Agent shall have no
further duties or liability hereunder.

 

(g) Purchaser and Seller, together, shall have the right to terminate the
appointment of Escrow Agent hereunder by giving to it notice of such
termination, specifying the date upon which such termination shall take effect
and designating a replacement Escrow Agent, who shall sign a counterpart of this
Agreement. Upon demand of such successor Escrow Agent, the Deposit shall be
turned over and delivered to such successor Escrow Agent, who shall thereupon be
bound by all of the provisions hereof.

 

(h) Seller and Purchaser shall share equally the responsibility for
reimbursement to Escrow Agent of all out-of-pocket expenses, disbursements and

 

31

 

 

 

advances (including reasonable attorneys' fees) incurred or made by Escrow Agent
in connection with the carrying out of its duties hereunder. Escrow Agent agrees
that it shall not charge any such fees, expenses, disbursements or advances if
the Deposit is released from escrow hereunder without a dispute between Seller
and Purchaser with respect thereto.

 

(i) Escrow Agent's agreements and obligations hereunder shall terminate and
Escrow Agent shall be discharged from further duties and obligations hereunder
upon final payment of the Deposit in accordance with the terms of this
Agreement.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

32

 

 

 

EXHIBIT E

 

SERVICE CONTRACTS

 

Active Vendors: White City

Shopping Center (Both Sides)

Service Contract Expiration Service Provided       C.A. Senecal Electrical
Services, Inc. 10/9/2015 Fire Alarm & CAM Electrical

Central Mass Power Washing &

Restoration, Inc.

5/9/2016 Sidewalk & Pylon Cleaning E.L. Harvey & Sons, Inc. 1/16/2016 Dumpster
Services GG Fire Protection 2/28/16 Sprinkler Inspection & Repairs Gustafson
Plumbers No Expiration Date Sewer Jet, Catch Basin, & General Plumbing
Landscaping Etc., Inc. 4/12/2016 Sweep, Trash, Landscaping Mark-A-Lot, Inc.
6/5/2017 Lot Markings NorthStar Construction 3/21/2017 Roofing Repairs Ransford
Pest Control 3/12/2015 Pest Control Rutland Nurseries 5/1/2015 Conservation
Pruning RW Bruno Heating & Cooling, Inc. 10/30/2015 Vacant & LL HVAC
Preventative & Repairs Silktown Roofing 12/31/2014 Roofing Repairs Sullivan
Commercial Painting, Inc. 4/14/2017 Common Area Painting Trinity Industries
5/1/2017 Snow Management

 

 

 

 

 

 

 

 

 

 

 

45

 

 

 

 

EXHIBIT F

ENVIRONMENTAL REPORTS

 

l.          Phase I and II Environmental Site Assessment of White City Shopping
Center and White City East Shopping Center, Shrewsbury, Massachusetts dated,
October 27, 2010, prepared for Charter Realty & Development Corp. (or its
designated nominee acquiring title to the Shopping Center) and Sovereign Bank,
by EBI Consulting, 21B Street, Burlington, MA 01803, Project No. 11105595.

 

2.          Memorandum dated November 30, 2010, File No. 37582-000, from Haley &
Aldrich, Inc. to Charter Realty & Development Corp., subject: Environmental Due
Diligence - Summary of Findings, White City Shopping Center and White City East
Shopping Center, Shrewsbury, Massachusetts.

 

3.          Asbestos Building Materials Survey for White City Shopping Center,
Shrewsbury, Massachusetts, November 19, 2010, ALG Environmental Consulting, LLC,
20 Island Pond Road, Derry, NH 03038.

 

4.          Phase I Environmental Site Assessment, Proposed Firestone Complete
Auto Care, White City East Shopping Center, Shrewsbury, Massachusetts, February
8, 2013, Watterson Environmental Group, LLC, 5800 Monroe Street, Building A-2,
Sylvania, Ohio 43560.

 

5.          Asbestos Survey, Firestone Complete Auto Care, February 8, 20 I 3,
Watterson Environmental Group, 8585 Pyott Road, Suite 200, Lake in the Hills, IL
60156.

 

6.          Documentation of Lift and Oil/Water Separator Removal Activities and
Limited Removal Act ion (LRA), Former Firestone Complete Auto Center, October
30, 2013, Watterson Environmental and Facilities Management, 5800 Monroe Street,
Building A-2, Sylvania, OH 43560.

 

7.          Memorandum dated December 6, 2010, Asbestos Survey Report Review,
CNS Management Corp., 208 Newtown Road, Plainview, NY 11803.

 

8.          Memorandum dated February 2, 2014 from Anthony Ludden of Charter
Realty to Karen Johnson of Charter Realty re J Cleaners Hydrocarbon Dry Cleaning
System.

 

 

 

 

 

 

 

 

 

 

 

46

 

 

 

EXHIBIT G-1

 

WHITE CITY FORM OF DEED

 

RECORDING REQUESTED BY AND

WHEN RECORDED MAIL TO:

_________________________

_________________________

_________________________

____________________________________________________________________________________

                                                                            (Space
Above This Line For Recorder's Use Only)

 

QUITCLAIM DEED

 

WHITE CITY PARTNERS LLC, a Delaware limited liability company with an office at
c/o Charter Realty & Development Corp., 800 Westchester Avenue, Suite S- 632,
Rye Brook, NY 10573 ("Granter"), for consideration paid in the amount of
_______________ Dollars ($__________), hereby grants to __________, a __________
__________ having an address __________, with QUITCLAIM COVENANTS:

 

That certain tract or parcel of land, with all buildings and improvements
thereon located at Boston Turnpike, Shrewsbury, Massachusetts, more particularly
described in Exhibit A attached hereto.

 

Subject to real estate taxes and easements and other matters of record
(Reference to title policy) and subject to the rights of current tenants and
occupants ( These must be listed).

 

IN WITNESS WHEREOF, Granter has executed this instrument this ________ day of
_______________, 2015.

 

WHITE CITY PARTNERS LLC

 

______________________

By:       Paul S. Brandes, President

 

 

 

Property Address: 20 Boston Turnpike, Shrewsbury, Massachusetts

 

 

 

47

 

 

 

 

 

STATE OF NEW YORK

COUNTY OF WESTCHESTER

 

On this _____ day of _____ , 2015, before me, the undersigned notary public,
personally appeared Paul S. Brandes, proved to me through satisfactory evidence
of identification, which was a driver's license, to be the person whose name is
signed on the preceding or attached document, and acknowledged to me that he
signed it voluntarily for its stated purpose as President of White City Partners
LLC, a Delaware limited liability company.

 

 

 

Notary Public:

My commission

Expires:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

48

 

 

 

EXHIBIT A to Quitclaim Deed

Legal Description

 

The land with buildings thereon in Shrewsbury, Worcester County, Massachusetts,
bounded and described as follows:

 

NORTHERLYby the southerly line of Boston-Worcester Turnpike (State Highway Route
9), four hundred ninety-two and sixty-six hundredths (492.66') feet;

 

EASTERLYby the westerly line of South Quinsigamond Avenue, one thousand two
hundred twenty-six and fifty hundredths (1,226.50') feet;

 

SOUTHERLYfive hundred and one and twenty hundredths (501.20') feet;

 

WESTERLYtwenty-six and fifty-six hundredths (26.56') by land now or formerly of
the Lithuanian Charitable Society, Inc.;

 

SOUTHERLYby said Lithuanian Charitable Society, Inc. land and by land now or
formerly of Alphonse J. Lozoraitis et ux, one hundred eighty five and
eighty-seven hundredths (185.87') feet;

 

WESTERLYsixty and ninety-three hundredths (60.93') feet;

 

SOUTHWESTERLY       about one hundred nineteen (119') feet by said Lozoraitis
land; WESTERLY by Lake Quinsigamond;

 

NORTHERLYone hundred seventy-eight (178') feet; and

 

WESTERLYforty-five hundredths (0.45') feet by land now formerly of the City of
Worcester.

 

All of said boundaries are determined by the Court to be located as shown on a
plan drawn by Francis B. Thompson, Douglas L. Liston, Surveyors, dated October
22, 1962 and July 31, 1964, as modified and approved by the Court and filed with
the Land Registration Office, a copy of a portion of which is filed with
Certificate of Title #6637.

 

 

 

 

 

 

 

 

 

49

 

 

 

EXHIBIT G-2

 

WHITE CITY EAST FORM OF DEED

 

 

RECORDING REQUESTED BY AND

WHEN RECORDED MAIL TO:

_________________________

_________________________

_________________________

____________________________________________________________________________________

                                                                            (Space
Above This Line For Recorder's Use Only)

 

QUITCLAIM DEED

 

WHITE CITY EAST PARTNERS LLC, a Delaware Island limited company with an office
at c/o Charter Realty & Development Corp., 800 Westchester Avenue, Suite S-632,
Rye Brook, NY 10573 (“Grantor”), for consideration paid in the amount of
_______________ Dollars ($__________), hereby grants to __________, a __________
__________ having an address at __________, with QUIT CLAIM COVENANTS:

 

That certain tract or parcel of land, with all buildings and improvements
thereon located at Boston Turnpike, Shrewsbury, Massachusetts, more particularly
described in Exhibit A attached hereon.

 

Subject to real estate taxes and easements and other matters of record
(Reference to title policy) and subject to the rights of current tenants and
occupants (Reference to specific tenants).

 

In WITNESS WHEREOF, Grantor has executed this instrument this _____ day of
__________, 2015.

 

 

WHITE CITY EAST PARTNERS LLC

 

 

By: Paul S. Brandes, President

 

Property address: 70, 84, 88-120 Boston Turnpike and 21 South Quinsigamond
Avenue, Shrewsbury, Massachusetts

 

50

 

 

 

STATE OF NEW YORK

COUNTY OF WESTCHESTER

 

On this _____ day of __________, 2015, before me, the undersigned notary public,
personally appeared Paul S. Brandes, proved to me through satisfactory evidence
of identification, which was a driver's license, to be the person whose name is
signed on the preceding or attached document, and acknowledged to me that he
signed it voluntarily for its stated purpose as President of White City East
Partners LLC, a Delaware limited liability company.

 

 

 

Notary Public:

My commission expires:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

51

 

 

 

EXHIBIT A to Quitclaim Deed

Legal Description

 

The land in Shrewsbury, Worcester County, Massachusetts, on the southerly side
of the Boston and Worcester Turnpike (Route 9) and the northeasterly side of
South Quinsigamond Avenue, being more particularly bounded and described as
follows:

 

BEGINNINGat the southwesterly corner of the parcel herein described in the
northeasterly line of South Quinsigamond Avenue, said point also being three
hundred fifty-four and twenty-two hundredths (354.22') feet northwesterly of
(measured on the northeasterly line of South Quinsigamond Avenue) an angle in
said Avenue;

 

THENCENorth 22° 12' 00" West by the northeasterly line of South Quinsigamond
Avenue, three hundred eighty-three and thirty-five hundredths (383.35') feet to
a point of curvature to the right leading northerly, the radius of which is one
hundred (100') feet;

 

THENCENortherly and Northeasterly by said curve to the right one hundred
seventy-eight and fifteen hundredths (178.15') feet to a point in the southerly
line of Boston and Worcester Turnpike (Route 9);

 

THENCENorth 79° 52' 27" East, by the southerly line of Boston and Worcester
Turnpike (Route 9), four hundred thirty-seven and ninety-eight hundredths
(437.98') feet to a point of curvature to the right leading easterly, the radius
of which is nine thousand nine hundred ninety-five (9,995. 0') feet;

 

THENCEEasterly by said curve to the right, one hundred forty-four and fifty-five
hundredths (144.55') to a point at land now or formerly of Russell;

 

THENCESouth 4° 02' 00" East, by said Russell land, sixty (60') feet to a point;

 

THENCENorth 81° 20' 00" East, still by said Russell land, thirty-five (35') feet
to a point at land now or formerly of The Roman Catholic Bishop of Worcester;

 

THENCESouth 4° 02' 00" East, by said land of The Roman Catholic Bishop of
Worcester, four hundred thirty-six and sixty-five hundredths (436.65') to a
point at land now or formerly of Douglas Realty Co.;

 

THENCESouth 79° 52' 25" West, by said Douglas Realty Co. land, five hundred
eighty-two and forty hundredths (582.40') feet to the point of beginning.

 

 

 

 

52

 

 

 

EXHIBIT H

 

ASSIGNMENT AND ASSUMPTION OF LEASES,

SECURITY DEPOSITS AND SERVICE CONTRACTS

 

This Assignment and Assumption of Leases, Security Deposits and other Agreements
(this "Assignment") is made this _____ day of __________, 2015, between [WHITE
CITY PARTNERS LLC], with an address at c/o Charter Realty & Development Corp.,
800 Westchester Avenue, Suite S-632, Rye Brook, NY 10573 and __________(the
“Assignee”), with an address at __________ (the “Assignee”).

 

BACKGROUND

 

Assignor and Assignee entered into a certain Agreement of Purchase and Sale
dated March _____, 2015 (the "Agreement of Sale"), in which Assignor agreed to
sell and Assignee agreed to purchase certain real estate and other real and
personal property more fully described therein, which real estate is described
on Exhibit A attached hereto and made a part hereof (the "Property"). Pursuant
to the Agreement of Sale, under which closing is taking place on the date
hereof, Assignor desires to transfer and assign to Assignee all of Assignor's
right, title, interest and privileges, as landlord, in and to (a) all existing
leases, subleases, licenses and other occupancy agreements, together with all
amendments, modifications or supplements thereto, for portions of the Property
set forth on Exhibit 8 attached hereto and made a part hereof (the "Leases"),
(b) all unapplied security deposits and guarantees and other security for the
performance of the tenants' obligations under the respective Leases being held
by Assignor with respect to the Leases and set forth on Exhibit B-1 attached
hereto and made a part hereof (the "Security") and all service, equipment,
supply and maintenance contracts or agreements that pertain to the Property as
set forth on Exhibit B-2 attached hereto and made a part hereof (the "Service
Contracts"), and Assignee desires to accept such assignment and assume
Assignor's obligations under the Leases, including, without limitation, those in
respect of the Security, and the Service Contracts. Any capitalized terms used
in this instrument that are defined in the Agreement of Sale shall have the
meanings given such terms in the Agreement of Sale.

 

NOW, THEREFORE, intending to be legally bound hereby, Assignor and Assignee
agree as follows:

 

1. Assignor hereby absolutely and irrevocably transfers and assigns to Assignee
all of Assignor's right, title, interest, claims and privileges, as landlord, in
and to the Leases, the Security, and the Service Contracts. Except for the
representations and warranties set forth in Article 6 of the Agreement of Sale,
Assignor makes no representations and warranties with respect to the Leases. All
such representations and warranties shall be subject to the terms and conditions
of Article 6 of the Agreement of Sale.

 

2. Assignor agrees to indemnify, defend and hold Assignee harmless from and
against any and all loss, liability or damages, including, without limitation,
reasonable attorney's fees and costs of suit, arising as a result of claims
asserted against Assignee under the Leases and the

 

53

 

 

 

Service Contracts for events occurring prior to the date hereof. Notwithstanding
anything in this Assignment or the Agreement of Sale to the contrary, all of the
terms, conditions and limitations of liability of Assignor with respect to a
breach of a representation and warranty of Assignor under the Agreement of Sale,
as set forth in Section 6(d) of the Agreement of Sale, shall apply to the
foregoing covenants, and the $2,000,000 limitation on liability set forth
therein shall constitute an aggregate limitation of liability which shall apply
to all breaches of the representations and warranties by Seller under Section
6(d) of the Agreement of Sale and breach of any certification made in a Seller
estoppel certificate delivered pursuant to Section 8(b)(i)(K) of the Agreement
and the foregoing covenants by Assignor.

 

3. Assignee hereby absolutely and irrevocably assumes and agrees to perform all
of the Assignor's obligations, as landlord, arising or to be performed under the
Leases from and after the date of this Assignment. Assignee agrees to indemnify,
defend and hold Assignor harmless from and against any and all loss, liability
or damages, including, without limitation, reasonable attorney's fees and costs
of suit, arising as a result of claims asserted against Assignor under the
Leases for events occurring obligations arising under the Leases on or after the
date hereof (including, without limitation, claims for the return of any
Security listed on Exhibit "Bl").

 

4. Assignee hereby absolutely and irrevocably assumes and agrees to perform all
of the obligations of Assignor under the Service Contracts that arise or are to
be performed thereunder on or after the date hereof. Assignor agrees to
indemnify, defend and hold harmless Assignee from and against any loss, cost,
claim, liability or expense of whatever kind or nature under the Service
Contracts arising or accruing prior to the date hereof. Assignee agrees to
indemnify, defend and hold harmless Assignor from and against any loss, cost,
claim, liability or expense of whatever kind or nature under the Service
Contracts arising or accruing on or after the date hereof.

 

5. The rights and obligations of the parties hereto shall be binding upon and
inure to the benefit of Assignee and Assignor and their respective successors
and assigns.

 

6. This Agreement, its construction, validity and effect, and its
interpretation, performance and enforcement, and the remedies therefor, shall be
governed and construed by and according to the laws of the Commonwealth of
Massachusetts.

 

7. This Agreement may be executed in counterparts, each of which shall be deemed
an original, but all of which together shall constitute one entire original
Assignment.

 

[rest of page left blank]

 

 

 

 

 

 

 

 

54

 

 

 

IN WITNESS WHEREOF, the parties have executed this Assignment as of the day and
year first above written.

 

ASSIGNOR:

 

WHITE CITY PARTNERS LLC

 

By:

Paul S. Brandes, President

 

 

 

ASSIGNEE:

 

 

 

 

By:

Name:

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

55

 

 

 

Exhibit A to Assignment of Leases

Legal Description

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

56

 

 

 

Exhibit B to Assignment of Leases

List of Leases

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

57

 

 

 

Exhibit B-1 to Assignment of Leases

List of Security Deposits

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

58

 

 

 

Exhibit B-2 to Assignment of Leases

List of Service Contracts

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

59

 

 

 

EXHIBIT I

 

GENERAL INSTRUMENT OF TRANSFER AND BILL OF SALE

 

KNOW ALL MEN BY THESE PRESENTS, that [WHITE CITY PARTNERS LLC], a Delaware
limited liability company ("Grantor"), in consideration of the sum of Ten
Dollars ($10.00) and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, has bargained and sold and by this
General Instrument of Transfer and Bill of Sale does GRANT, BARGAIN, SELL,
CONVEY, ASSIGN, TRANSFER, SET OVER and DELIVER to __________, a __________ _____
("Grantee"), all of the right, title and interest of Grantor, in and to the
following (collectively, the "Assets"):

 

(a) All tangible personal property owned by Granter and now located upon,
attached to, pertaining to, or used in connection with certain real property
located at [20 Boston Turnpike], Shrewsbury, MA 01545 and more particularly
described on Exhibit A attached hereto and made a part hereof (the "Real
Estate"), including, without limitation, all equipment, fixtures, machinery,
inventory, apparatus, blinds, curtains, and treatments, blueprints, plans,
specifications, surveys, reports and appraisals and other tangible personal
property of any kind and description; and

 

(b) All intangible personal property, to the extent in existence and assignable,
owned by Granter and now located upon, attached to, pertaining to, or used in
connection with the Real Estate, including, without limitation, all trade names
(including, without limitation, the name [White City Shopping Center]), logos
and telephone numbers, all warranties and guaranties given in connection with
the construction or repair of the buildings, structures and other improvements
on the Real Estate, or the purchase of any personal property, and all
certificates of occupancy (or the local equivalent), permits, licenses,
approvals and authorizations issued by any federal, state, county, municipal
governmental or quasi-governmental branch, authority, district, agency, court,
tribunal, department, officer, official, board, commission or other
instrumentality.

 

The foregoing transfer is made without recourse and without representation or
warranty whatsoever.

 

[signature on next page]

 

 

 

 

 

 

 

 

 

 

 

 

 

60

 

 

 

IN WITNESS WHEREOF, Grantor has executed this General Instrument of Transfer and
Bill of Sale as of the ______ day of __________, 2015.

 

GRANTOR:

 

[WHITE CITY PARTNERS LLC]

 

 

 

 

By: Paul S. Brandes, President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

61

 

 

 

Exhibit A to Bill of Sale

Legal Description

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

62

 

 

 

EXHIBIT J-1

FORM OF ESTOPPEL CERTIFICATE

 

TO: _______________, its mortgage lender, and their successors and/or assigns

 

The undersigned ________________ (“Tenant”), under that certain lease, dated
__________ with [White City Partners LLC] ("Landlord"), for certain premises in
[White City] Shopping Center located at [20 Boston Turnpike], Shrewsbury, MA
01545 (the "Shopping Center"), containing approximately __________ square feet
(hereinafter referred to as the "Premises") hereby ratifies the Lease and
certifies that:

 

1. The lease has not been modified, changed or amended except by the following
documents: _______________________________________________________
(collectively, the “Lease”) [list here or state “none”]. The Lease is in full
force and effect.

 

2. Tenant has accepted possession of and is now occupying the Premises.

 

3. The current term of the Lease commenced on _____________ and expires on
__________. Tenant has _________ (____), remaining renewal options of ________
years each.

 

4. The present base or minimum monthly rental under the Lease is $________.
Monthly rent commenced on __________, ______. Monthly rental has been paid
through __________, 20____. There has been no prepayment of rent other than as
provided by the Lease.

 

5. The amount of the security deposit paid under the terms of the Lease and not
returned to Tenant is $__________.

 

6. To the best of Tenant's knowledge, there are no defaults under the Lease by
Landlord, nor has any event occurred which, with the passage of time or the
giving of notice or both, would constitute a default by Landlord under the
Lease.

 

7. All work to be performed by Landlord under the Lease has been completed in
accordance with the terms of the Lease and has been accepted by the undersigned;
Tenant has received all construction allowances, rent concessions and other
"free rent" which Tenant is entitled to receive under the Lease.

 

8. To Tenant's knowledge there are no current default-related credits, offsets
or deductions to which it is entitled under the Lease.

 

9. Tenant has not previously assigned the Lease or sublet all or any portion of
the Premises.

 

63

 

 

 

10. Tenant has no right or option to purchase any portion of the Shopping
Center.

 

This certification is binding upon the undersigned and may be relied upon by you
and any successor in interest to you or any mortgage lender of the Shopping
Center.

 

The undersigned individual hereby certified that he is duly authorized to sign,
acknowledge and deliver this letter on behalf of Tenant.

 

IN WITNESS WHEREOF, Tenant has executed and delivered this Estoppel Certificate
effective ___________ ______, 2015.

 

 

 

By:

Name:

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

64

 

 

 

EXHIBIT J-2

FORM OF ESTOPPEL CERTIFICATE FOR PETCO

 

TO: ____________________, its mortgage lender, and their successors and/or
assigns

 

The undersigned Petco Animal Supply Stores, Inc. (“Tenant”), under that certain
lease, dated October 27, 2014 with White City Partners LLC ("Landlord"), for
certain premises in the White City Shopping Center located at 20 Boston
Turnpike, Shrewsbury, MA 01545 (the "Shopping Center"), containing approximately
18,363 square feet (hereinafter referred to as the "Premises") hereby ratifies
the Lease and certifies that:

 

1. The lease has not been modified, changed or amended except by the following
documents: First Amendment to Lease dated March _____, 2015 (collectively, the
"Lease"). The Lease is in full force and effect.

 

2. There has been no prepayment of rent other than as provided by the Lease.

 

3. Tenant has not posted any security deposit.

 

4. To the best of Tenant's knowledge, there are no defaults under the Lease by
Landlord, nor has any event occurred which, with the passage of time or the
giving of notice or both, would constitute a default by Landlord under the
Lease.

 

5. To Tenant's knowledge there are no current default-related credits, offsets
or deductions to which it is entitled under the Lease.

 

6. Tenant has not previously assigned the Lease or sublet all or any portion of
the Premises.

 

7. Tenant has no right or option to purchase any portion of the Shopping Center.

 

This certification is binding upon the undersigned and may be relied upon by you
and any successor in interest to you or any mortgage lender of the Shopping
Center.

 

The undersigned individual hereby certified that he is duly authorized to sign,
acknowledge and deliver this letter on behalf of Tenant.

 

IN WITNESS WHEREOF, Tenant has executed and delivered this Estoppel Certificate
effective ____________ ______, 2015.

 

Petco Animal Supply Stores, Inc.

 

By:

Name:

Title:

 

65

 

 

 

EXHIBIT K

PETCO ESCROW AGREEMENT

 

ESCROW AGREEMENT

(To be agreed upon during due diligence period and in conjunction with Chicago
Title Insurance Company)

 

THIS ESCROW AGREEMENT (this "Agreement") is entered into as of ____________,
2015 by and among WHITE CITY PARTNERS LLC ("Seller"), ______________
("Purchaser"), and ________ (the "Escrow Agent").

 

Recitals:

 

A. Seller and Purchaser have entered into an Agreement of Purchase and Sale
dated as of _____________ (the "Purchase Agreement"), pursuant to which Seller
agreed to sell, and Purchaser agreed to purchase, certain improved real property
located in Shrewsbury, Massachusetts, all as more fully set forth therein.
Capitalized terms not otherwise defined herein shall have the respective
meanings set forth in the Purchase Agreement.

 

B. Pursuant to Section 17(b) of the Purchase Agreement, ______________ ($______)
of the consideration to be received by the Seller pursuant to the Purchase
Agreement is being deposited in escrow to be held as hereinafter provided.

 

C. Seller and Purchaser desire that Escrow Agent pay the Escrow Funds to Seller
on the terms and conditions set forth herein and in the Purchase Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises of the
parties herein contained, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, and incorporating the
foregoing Recitals in their entirety, the parties hereto agree as follows:

 

1. Establishment of Escrow; Investment. Escrow Agent acknowledges receipt of
____________ and 00/100 Dollars ($___________). Such funds shall be held in an
escrow account (the "Escrow Account") in the name of the Escrow Agent, subject
to the terms and conditions set forth in this Agreement. All amounts held by
Escrow Agent from time to time in the Escrow Account are hereinafter referred to
as the "Escrow Funds". Unless directed in writing by the Seller and Purchaser,
and subject to the following sentence, the Escrow Agent shall invest the Escrow
Funds held in account in a United States bank or trust Company in an account
insured by the Federal Deposit Insurance Corporation.

 

2. Amounts Earned on Escrow Fund; Tax Matters. All amounts earned on the Escrow
Funds (interest, dividends or otherwise), shall become a part of the Escrow
Account and shall be held hereunder upon the same terms as the original Escrow
Funds. The parties agree that to the extent permitted by applicable law,
including Section 468B(g) of the Internal Revenue Code of 1986, as amended;
Seller will include all amounts earned on the Escrow Funds in its

 

66

 

 

 

gross income for federal, state and local income tax purposes and pay any income
tax resulting therefrom.

 

3. Disbursement of Escrow Funds. The Escrow Funds shall be held by the Escrow
Agent in the Escrow Account. Escrow Agent is authorized and directed to disburse
the Escrow Funds in accordance with the provisions of Section 17(b) of the
Purchase Agreement, subject to Section 4 hereof Notwithstanding anything to the
contrary set forth herein, as soon as practicable after receipt of a written
direction or order issued by a court of competent jurisdiction, the Escrow Agent
is authorized and directed to disburse the Escrow Funds as provided in such
direction or order.

 

4. Demand, Objection. If either party makes a demand upon Escrow Agent for
delivery of the Escrow Funds, Escrow Agent shall give notice to the other party
of such demand. If a notice of objection to the proposed payment is not received
from the other party within five (5) business days after the giving of notice by
Escrow Agent, Escrow Agent is hereby authorized to deliver the Escrow Funds to
the party who made the demand. If Escrow Agent receives a notice of objection
within said period, then Escrow Agent shall continue to hold the Escrow Funds
and thereafter pay them to the party entitled thereto when Escrow Agent receives
(a) notice from the objecting party withdrawing the objection, or (b) a notice
signed by both parties directing disposition of the Escrow Funds, or (c) a
judgment or order of a court of competent jurisdiction.

 

5. Termination. This Agreement shall continue in effect until all Escrow Funds
have been disbursed in accordance with Sections 3 and 4 of this Agreement.

 

6. The Escrow Agent. Any annual fees, or other expenses, due to Escrow Agent in
connection with its performance of this Agreement shall be paid by one half by
Seller and one-half by Purchaser. The Escrow Agent shall not be liable for any
act or omission to act under this Escrow Agreement, except for its own gross
negligence or willful misconduct. The Escrow Agent may decline to act and shall
not be liable for failure to act if in doubt as to its duties under this
Agreement. The Escrow Agent may act upon any instrument or signature believed by
it to be genuine and may assume that any person purporting to give any notice or
instruction hereunder, reasonably believed by it to be authorized, has been duly
authorized to do so. The Escrow Agent's duties shall be determined only with
reference to this Escrow Agreement and applicable laws, and the Escrow Agent is
not charged with knowledge of or any duties or responsibilities in connection
with any other document or agreement.

 

The Escrow Agent shall have the right at any time to resign hereunder by giving
written notice of its resignation to the parties hereto, at least thirty (30)
days prior to the date specified for such resignation to take effect. If the
parties hereto do not designate a successor escrow agent within said third (30)
days, the Escrow Agent may appoint another nationally recognized bank or trust
company as successor escrow agent. Upon the effective date of such resignation,
and provided that the successor escrow agent agrees in writing to be bound by
the terms hereof, all cash and other payments and all other property then held
by the Escrow Agent hereunder shall be delivered by it to such successor escrow
agent or as otherwise shall be designated in writing by both Seller and
Purchaser.

 

67

 

 

 

In the event that the Escrow Agent should at any time be confronted with
inconsistent or conflicting claims or demands by the parties hereto, the Escrow
Agent shall have the right to interplead said parties in any court of competent
jurisdiction and request that such court determine such respective rights of the
parties with respect to this Escrow Agreement, and upon doing so, the Escrow
Agent shall be released from any obligations or liability to either party as a
consequence of any such claims or demands.

 



7. Governing Law and Jurisdiction. This Agreement shall be construed under and
governed by the laws of the Commonwealth of Massachusetts and shall inure to the
benefit of and be binding upon the successors and assigns of the parties hereto.
Each party hereto submits itself to the exclusive jurisdiction of the state
courts of the Commonwealth of Massachusetts and the United States District Court
in and for the county in which the real property is located in the event of any
action or proceeding concerning the Escrow Funds or this Agreement. If a dispute
should arise under this Agreement and Escrow Agent shall elect to deposit the
Escrow Funds into a court pursuant to an action of interpleader, such action
shall be filed in one of the foregoing courts.

 

8. Counterparts. This Escrow Agreement may be executed in one or more
counterparts, all of which documents shall be considered one and the same
document.

 

9. Notices. Each notice, request, demand, consent, approval or other
communication (hereafter in this Section referred to collectively as "notices"
and referred to singly as a "notice") which a party is required or permitted to
give to the other party pursuant to this Agreement shall be in writing and shall
be deemed to have been duly given if hand delivered with receipt therefor, sent
by Federal Express or other overnight courier service, and sent by telecopier
with confirmation of receipt noted by the sending machine. Any such notice shall
be deemed given when received or when delivery is refused. All notices shall be
addressed to the parties at the following addresses:

 

(a) If to Seller:

 

White City Partners LLC

c/o Charter Realty & Development Corp.

800 Westchester Avenue, Suite S-632

Rye Brook, NY 10573

Attention: Paul S. Brandes

 

With a copy to:

Acadia Realty Trust

1311 Mamaroneck Avenue, Suite 260

White Plains, New York 10605

Attention: Legal Department

 

and to:

 

Sacks Law Group, P.C.

707 Westchester Avenue

White Plains, NY 10604

Attn: Warren S. Sacks

 

 

68

 

 

 

 

(b) if to Purchaser:

_______________

_______________

_______________

Attn: ___________

 

with a copy to:

_______________

_______________

_______________

Attn: ___________

 

 

(c) if to the Escrow Agent:

_______________

_______________

_______________

 

Either party may, by notice given pursuant to this Section, change the person or
persons and/or address or addresses, or designate an additional person or
persons or an additional address or addresses, for its notices.

 

10. Miscellaneous.

 

(a) Partial Invalidity. If any term or provision of this Agreement or the
application thereof to any persons or circumstances shall, to any extent, be
invalid or unenforceable, the remainder of this Agreement or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable shall not be affected thereby, and each term
and provision of this Agreement shall be valid and enforceable to the fullest
extent permitted by law.

 

(b) Waiver of Jury Trial. Each party to this Agreement waives trial by jury in
any action, proceeding or counterclaim brought by any party to this Agreement
against any other party to this Agreement on any matter arising out of or in any
way connected with this Agreement.

 

(c) Interpretation. Paragraph headings shall not be used in construing this
Agreement. Each party acknowledges that such party and its counsel, after
negotiation and consultation, have reviewed and revised this Agreement. As such,
the terms of this Agreement

 

69

 

 

 

shall be fairly construed and the usual rule of construction, to the effect that
any ambiguities herein should be resolved against the drafting party, shall not
be employed in the interpretation of this Agreement or any amendments,
modifications or exhibits hereto or thereto.

 

 

[The Remainder of this Page is Intentionally Left Blank]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

70

 

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

Seller:

 

WHITE CITY PARTNERS LLC

 

 

By:

Paul S. Brandes, President

 

 

 

 

Purchaser:

 

 

By:

Name:

Title:

 

 

 

 

Escrow Agent:

 

 

By:

Name:

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

71

 

 

 

EXHIBIT L

INDEMNITY

 

Acadia Strategic Opportunity Fund III LLC

c/o Acadia Realty Trust

1311 Mamaroneck Avenue, Suite 260

White Plains, New York 10605

 

_______________, 2015

 

 

 

Inland Real Estate Acquisitions, Inc.

2901 Butterfield Road

Oak Brook, Illinois 60523

 

Re:Indemnity re Breach of Certain Provisions of the Agreement of Purchase and
Sale (the "Agreement") dated March 6, 2015 made by and between White City
Partners LLC and White City East Partners LLC (collectively, "Seller"), and
Inland Real Estate Acquisitions, Inc. (together with its nominee acquiring title
to the Property, "Purchaser")

 

Ladies and Gentlemen:

 

Reference is hereby made to the Agreement. Pursuant to the Agreement, Seller is
concurrently conveying the Property (as defined in the Agreement) to Purchaser.

 

For good and valuable consideration, the sufficiency and receipt of which is
hereby acknowledged, Acadia Strategic Opportunity Fund III LLC ("Acadia") agrees
to hold harmless, indemnify and defend Purchaser from and against any and all
damages, losses, liabilities, costs and expenses (including, without limitation,
reasonable attorneys' fees and disbursements) ("Liabilities") incurred by
Purchaser and resulting from (a) a breach of Seller's representations and
warranties set forth in Section 6(a) of the Agreement, and (b) Seller's failure
to comply with the terms of Section 17(a) of the Agreement, and (c) a breach of
any certification in a Seller estoppel certificate delivered in accordance with
Section 8(b)(i)(K) of the Agreement. The foregoing covenant shall be subject to
all of the terms, conditions, restrictions and limitations of liability as are
set forth in Sections 6(d) and 8(b)(i)(K) of the Agreement. Acadia also hereby
agrees to guaranty payment to Purchaser of any damages payable by Seller under
Section 9(b) of the Agreement.

 

[signature page follows]

 

 

 

 

72

 

 

 

Very truly yours,

 

Acadia Strategic Opportunity Fund III LLC

 

By:

Name:

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

73

